 



EXHIBIT 10.1
 
 
 
 
PURCHASE AGREEMENT
among
MERRILL LYNCH INSURANCE GROUP, INC.,
MERRILL LYNCH & CO., INC.,
and
AEGON USA, INC.
as of
August 13, 2007
 
 
 

 



--------------------------------------------------------------------------------



 



ARTICLE I
PURCHASE OF SHARES AND TRANSFERRED ASSETS; ASSIGNMENT OF TRANSFERRED LIABILITIES

             
Section 1.1
  Purchase and Sale     2    
 
  ARTICLE II           REPRESENTATIONS AND WARRANTIES OF THE SELLER PARENT AND
THE SELLER  
Section 2.1
  Corporate Authorization     3  
Section 2.2
  Corporate Status     4  
Section 2.3
  Non-Contravention     4  
Section 2.4
  Capitalization; Title to Shares     5  
Section 2.5
  Governmental Authorization     5  
Section 2.6
  Financial Statements     6  
Section 2.7
  No Undisclosed Material Liabilities     7  
Section 2.8
  Absence of Certain Changes     7  
Section 2.9
  Contracts     8  
Section 2.10
  Assets and Properties     9  
Section 2.11
  Insurance Business     10  
Section 2.12
  Separate Accounts     13  
Section 2.13
  Intellectual Property     13  
Section 2.14
  Litigation     14  
Section 2.15
  Compliance with Laws     15  
Section 2.16
  Environmental Matters     15  
Section 2.17
  Employees     15  
Section 2.18
  Employee Benefit Plans and Related Matters; ERISA     15  
Section 2.19
  Tax Matters     16  
Section 2.20
  Insurance Policies of the Companies     18  
Section 2.21
  Finders’ Fees     18  
Section 2.22
  Intercompany Accounts; Transactions with Affiliates     18  
Section 2.23
  Records     19  
Section 2.24
  Reinsurance Agreements     19   ARTICLE III   REPRESENTATIONS AND WARRANTIES
OF THE BUYER  
Section 3.1
  Corporate Authorization     20  
Section 3.2
  Corporate Status     20  

i



--------------------------------------------------------------------------------



 



             
Section 3.3
  Non-Contravention     21  
Section 3.4
  Finders’ Fees     21  
Section 3.5
  Financial Ability to Perform     21  
Section 3.6
  Inspections; No Other Representations     21  
Section 3.7
  Tax Matters     22  
Section 3.8
  Litigation     22  
Section 3.9
  Financial Statements     22  
 
            ARTICLE IV
 
            CERTAIN COVENANTS AND AGREEMENTS
 
           
Section 4.1
  Access; Information and Records; Confidentiality     22  
Section 4.2
  Conduct of the Business of the Companies Prior to the Closing Date     23  
Section 4.3
  Filings     27  
Section 4.4
  Public Announcements     28  
Section 4.5
  Further Actions     28  
Section 4.6
  Termination of Affiliate Relations     29  
Section 4.7
  Insurance     29  
Section 4.8
  Keepwell Agreement     29  
Section 4.9
  Director and Officer Resignations     29  
Section 4.10
  Parent Undertaking     30  
Section 4.11
  Non-Competition     30  
Section 4.12
  Use of Name     32  
Section 4.13
  Practices and Procedures     33  
Section 4.14
  Indemnification and Insurance     34  
Section 4.15
  Transition Assistance     35  
Section 4.16
  Intellectual Property License     35  
Section 4.17
  Distribution Agreements     35  
Section 4.18
  Ancillary Transaction Agreements     35  
Section 4.19
  Roszel Agreements     36  
Section 4.20
  Third Party Consents     36  
Section 4.21
  Reinsurance Disputes     36  
Section 4.22
  Closing Announcement     36  
 
            ARTICLE V
 
            INDEMNIFICATION
 
           
Section 5.1
  Survival     37  
Section 5.2
  Indemnification     37  
Section 5.3
  Certain Limitations     39  
Section 5.4
  Calculation of Losses     41  

ii



--------------------------------------------------------------------------------



 



             
Section 5.5
  Indemnification Notice Procedures     42  
Section 5.6
  Indemnification Procedures for Claims by an Indemnified Party     43  
Section 5.7
  Indemnification Procedures for Third Party Claims     44  
 
            ARTICLE VI
 
            CONDITIONS PRECEDENT
 
           
Section 6.1
  Conditions to Each Party’s Obligations     45  
Section 6.2
  Conditions to Obligations of the Buyer     45  
Section 6.3
  Conditions to Obligations of the Seller     46  
 
            ARTICLE VII
 
            [Intentionally omitted.]
 
            ARTICLE VIII
 
            TAX MATTERS
 
           
Section 8.1
  Liability for Taxes.     47  
Section 8.2
  Tax Sharing Agreements     49  
Section 8.3
  Tax Returns, Elections, etc.     49  
Section 8.4
  Tax Payments     50  
Section 8.5
  Tax Audits, Assistance and Cooperation.     50  
Section 8.6
  Refunds and Tax Credits     52  
Section 8.7
  Carrybacks     53  
Section 8.8
  Transfer Taxes     53  
Section 8.9
  Tax Treatment of Indemnity Payments     53  
Section 8.10
  Section 338 Elections     53  
Section 8.11
  Survival     55  
Section 8.12
  Coordination     55  
Section 8.13
  Effective Date     55  
 
            ARTICLE IX
 
            DEFINITIONS   ARTICLE X   MISCELLANEOUS  
Section 10.1
  Termination and Abandonment     67  

iii



--------------------------------------------------------------------------------



 



             
Section 10.2
  Expenses     68  
Section 10.3
  Notices     68  
Section 10.4
  Entire Agreement     70  
Section 10.5
  No Third Party Beneficiaries     70  
Section 10.6
  Assignability     71  
Section 10.7
  Amendment and Modification; Waiver     71  
Section 10.8
  Severability     71  
Section 10.9
  Section Headings     71  
Section 10.10
  Interpretation     71  
Section 10.11
  Counterparts     72  
Section 10.12
  Facsimile     72  
Section 10.13
  Enforcement     72  
Section 10.14
  Release of Section 5.2(b)(iv)     73  
Section 10.15
  Governing Law     73  
Section 10.16
  FIRPTA     74  
 
           
SCHEDULES
           
 
           
Schedule A
  Transferred Assets and Transferred Liabilities          
EXHIBITS
           
 
           
Exhibit A
  Distribution Agreement        
Exhibit B
  Trademark License Agreement        
Exhibit C
  Transition Services Agreement        
Exhibit D-1
  Purchase Price Adjustment        
Exhibit D-2
  Purchase Price Adjustment        
Exhibit E
  Bill of Sale and Assignment        
Exhibit F
  Assumption Agreement        
Exhibit G
  Roszel Administrative Services Agreement        
Exhibit H
  Roszel Investment Management Term Sheet        

SELLER DISCLOSURE LETTER
BUYER DISCLOSURE LETTER

iv



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     PURCHASE AGREEMENT, dated as of August 13, 2007 (this “Agreement”), by and
among Merrill Lynch Insurance Group, Inc., a Delaware corporation (the
“Seller”), Merrill Lynch & Co., Inc., a Delaware corporation (the “Seller
Parent”), and AEGON USA, Inc., an Iowa corporation (the “Buyer”).
RECITALS
     WHEREAS, Merrill Lynch Life Insurance Company, an Arkansas domiciled stock
life insurance company (“MLLIC”), and ML Life Insurance Company of New York, a
New York domiciled stock life insurance company (“MLLICNY”) (each sometimes
referred to herein as a “Company” and collectively as the “Companies”), are
direct, wholly-owned subsidiaries of the Seller that conduct the business of
manufacturing annuity products and maintaining closed blocks of life insurance
and annuity products;
     WHEREAS, upon the terms and subject to the conditions set forth herein, the
Seller desires to sell to the Buyer, and the Buyer desires to purchase from the
Seller, all of the outstanding shares of common stock of MLLIC, par value $10.00
(“MLLIC Shares”), and all of the outstanding shares of common stock of MLLICNY,
par value $10.00 (“MLLICNY Shares” and together with the MLLIC Shares, the
“Shares”);
     WHEREAS, upon the terms and subject to the conditions set forth herein, the
Seller also desires to sell and assign to the Buyer, or to cause one or more of
the Seller Affiliates to sell and assign to the Buyer, and the Buyer desires to
purchase and assume from the Seller and/or such Seller Affiliates, the assets
set forth on Schedule A hereto, other than any such assets which are transferred
to either Company prior to the Closing (the “Transferred Assets”) and the
liabilities set forth on Schedule A hereto, other than any such liabilities
which are transferred to either Company prior to the Closing (the “Transferred
Liabilities”) relating to the operations of the Companies not held by the
Companies; and
     WHEREAS, in connection with the consummation of this Agreement, at the
Closing, the Buyer, the Seller and the Seller Parent will enter into a Master
Distribution Agreement, substantially in the form attached hereto as Exhibit A
(the “Distribution Agreement”), a trademark license agreement, substantially in
the form of Exhibit B hereto (the “Trademark License Agreement”) and a
transition services agreement, substantially in the form of Exhibit C hereto
(the “Transition Services Agreement”).
     NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
PURCHASE OF SHARES AND TRANSFERRED ASSETS; ASSIGNMENT OF TRANSFERRED LIABILITIES
     Section 1.1 Purchase and Sale.
     (a) Purchase and Sale. In consideration for the sale and transfer of the
Shares and the Transferred Assets, and upon the terms and subject to the
conditions of this Agreement, at the Closing the Buyer shall (i) deliver to the
Seller cash in an amount equal to the excess of (x) $1,301,000,000, as the same
may be adjusted in accordance with Exhibit D-1 if the Closing Date is prior to
December 10, 2007 or after December 31, 2007 or Exhibit D-2 if the Closing Date
is on December 31, 2007 over (y) the aggregate amount of all dividends paid by
the Companies to the Seller during the period from June 22, 2007 through the
Closing (the “Purchase Price”), and (ii) assume the Transferred Liabilities.
     (b) Closing. Unless this Agreement shall have been terminated and the
transactions herein contemplated shall have been abandoned pursuant to
Section 10.1, the closing of the transactions contemplated by this Agreement
(the “Closing”) will take place at 10:00 a.m. New York City time as soon as
practicable, and in no event later than the third Business Day following, the
satisfaction or waiver of each of the conditions set forth in Article VI hereof,
other than conditions which by their nature are to be satisfied at the Closing,
but subject to the satisfaction of such conditions (the “Closing Date”),
provided that notwithstanding the foregoing, if such conditions are satisfied or
waived on or after December 10, 2007 but on or prior to December 28, 2007, the
Closing will take place at 10:00 a.m. New York City time on December 31, 2007.
The Closing shall take place at the offices of Debevoise & Plimpton LLP, 919
Third Avenue, New York, NY 10022, unless another date, time or place is agreed
to in writing by the parties hereto.
     (c) Actions at the Closing. At the Closing, (i) the Seller shall deliver to
the Buyer certificates representing the Shares duly endorsed or accompanied by
stock powers duly executed, in proper form for transfer and accompanied by all
requisite stock transfer tax stamps, free and clear of all Liens, and (ii) the
Buyer will pay the Purchase Price to the Seller by wire transfer of immediately
available funds to one or more accounts designated by the Seller for such
purpose, which designation shall occur at least two (2) Business Days prior to
the Closing.
     (d) Documents Deliverable at Closing. At the Closing, in order to give
effect to the purchase and sale of the Shares, the Transferred Assets and the
assignment and assumption of the Transferred Liabilities, the Seller, or one or
more of its Affiliates, on the one hand, and the Buyer, on the other hand, shall
execute and deliver:

2



--------------------------------------------------------------------------------



 



          (i) a bill (or bills) of sale, assignment and general conveyance, in
each case substantially in the form attached hereto as Exhibit E, with respect
to each of the Transferred Assets (the “Bill of Sale and Assignment”);
          (ii) an assumption agreement, substantially in the form attached
hereto as Exhibit F, with respect to the Transferred Liabilities (the
“Assumption Agreement”); and
          (iii) all such additional instruments, documents and certificates
provided for by this Agreement or as may be reasonably requested by the other
party to give effect to the closing of the transactions provided for by this
Agreement and the Ancillary Transaction Agreements.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF
THE SELLER PARENT AND THE SELLER
     Except as set forth in the disclosure letter delivered by the Seller to the
Buyer on or before the execution of this Agreement (the “Seller Disclosure
Letter”) (it being agreed that disclosure of any item in any section or
subsection of the Seller Disclosure Letter shall be deemed disclosure with
respect to any other section or subsection to which the relevance of such
disclosure to the applicable representation and warranty is reasonably
apparent), and subject, in all cases to, Section 2.6(c), each of the Seller
Parent and the Seller represents and warrants to the Buyer as of the date hereof
and as of the Closing Date (except for any such representations and warranties
which are made as of a specific date, which representations and warranties are
made only as of such date) as follows:
     Section 2.1 Corporate Authorization. Each of the Seller Parent and the
Seller is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware and has all requisite corporate power
and authority to execute and deliver this Agreement and each Ancillary
Transaction Agreement to which it is or will be a party as of the Closing, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and each Ancillary Transaction Agreement to which it is or will be a
party as of the Closing, the performance of the Seller Parent’s and the Seller’s
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized and
approved by all respective requisite corporate action of each of the Seller
Parent and the Seller. Each of the Seller Parent and the Seller has duly
executed and delivered this Agreement and on the Closing Date will have duly
executed and delivered each Ancillary Transaction Agreement to which it is or
will be a party as of the Closing. This Agreement constitutes, and each such
Ancillary Transaction Agreement when so executed and delivered will

3



--------------------------------------------------------------------------------



 



constitute, the legal, valid and binding obligation of the Seller Parent and the
Seller enforceable against the Seller Parent and the Seller in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to the enforcement of creditors’ rights generally or by general
principles of equity (whether such enforcement is sought in equity or at law).
     Section 2.2 Corporate Status. MLLIC is a corporation duly organized,
validly existing and in good standing under the laws of the state of Arkansas,
and MLLICNY is a corporation duly organized, validly existing and in good
standing under the laws of the state of New York. Each Company has all requisite
corporate power and authority to carry on the Transferred Business as now
conducted and to own, lease and operate all its properties and assets, if any,
except where the failure to be so organized, existing or in good standing or
where the failure to have such power and authority would not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect. Each Company is duly qualified to do business as a foreign corporation
and is in good standing in each of the jurisdictions specified in Section 2.2 of
the Seller Disclosure Letter, which includes each jurisdiction in which the
nature of its business or the properties owned, leased or operated by it makes
such qualification necessary, except for those jurisdictions where the failure
to be so qualified or to be in good standing would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect. The
Seller has made available to the Buyer complete copies of the Organizational
Documents of each Company as currently in effect, and neither Company is in
violation of any provision of its respective Organizational Documents.
     Section 2.3 Non-Contravention. Except as set forth in Section 2.3 of the
Seller Disclosure Letter, and, with respect to clauses (ii), (iii) and (iv),
assuming compliance with the matters set forth in Section 2.5, the execution,
delivery and performance by each of the Seller Parent and the Seller of this
Agreement and each Ancillary Transaction Agreement to which it is or will be a
party as of the Closing and the performance and consummation of the transactions
contemplated hereby and thereby do not (i) conflict with or result in any
violation or breach of any provision of the Organizational Documents of the
Seller Parent, the Seller or either Company, (ii) conflict with or result in a
violation or breach of any provision of any Law applicable to the Seller Parent,
the Seller or either Company, (iii) require any consent of or other action by
any Person under, violate, conflict with or result in the breach of any of the
terms of, result in any modification of or loss of a benefit under, accelerate
or permit the acceleration of the performance required by, otherwise give any
other contracting party the right to modify, re-price, terminate or cancel, or
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under any provision of any material
contract, agreement, license or other instrument to which the Seller or the
Seller Parent is a party or any Applicable Contract to which either Company is a
party or any of their respective assets or properties may be subject, or (iv)
result in the creation or

4



--------------------------------------------------------------------------------



 



imposition of any Lien on any Assets or Transferred Assets, except, in the case
of clauses (ii) through (iv), for such violations, conflicts, breaches or
defaults (x) that may result from facts or circumstances solely relating to the
Buyer or its Affiliates, or (y) which would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect.
     Section 2.4 Capitalization; Title to Shares.
     (a) The authorized capital stock of MLLIC consists of 1,000,000 shares of
common stock, par value $10.00 per share. As of the date hereof, there are
250,000 MLLIC Shares issued and outstanding. The authorized capital stock of
MLLICNY consists of 220,000 shares of common stock, par value $10.00 per share.
As of the date hereof, there are 220,000 MLLICNY Shares issued and outstanding.
The Shares have been duly authorized and validly issued and are fully paid and
nonassessable and free of any preemptive rights. The Seller owns the Shares,
beneficially and of record, free and clear of all Liens. Upon the transfer and
delivery of and payment for the Shares at the Closing, as contemplated herein,
the Buyer will acquire good and valid title to all of the Shares, free and clear
of all Liens, other than any Lien arising due to actions of the Buyer or its
Affiliates.
     (b) Except as set forth in Section 2.4(a), there are no outstanding (i)
shares of capital stock of or other voting or equity interests in either
Company, (ii) securities of either Company convertible into or exercisable or
exchangeable for shares of capital stock of or other voting or equity interests
in such Company, (iii) options or other rights or agreements, commitments or
understandings of any kind to acquire from either Company, or other obligation
of the Seller or either Company to issue, transfer or sell, any capital stock of
or other voting or equity interests in either Company, or securities convertible
into or exercisable or exchangeable for capital stock of or other voting or
equity interests in either Company, (iv) voting trusts, proxies or other similar
agreements or understandings to which either Company is a party or by which
either Company is bound with respect to the voting of any shares of capital
stock of or other voting or equity interests in either Company, or (v)
contractual obligations or commitments of any character restricting the transfer
of, or requiring the registration for sale of, any shares of capital stock of or
other voting or equity interests in either Company.
     Section 2.5 Governmental Authorization. The execution, delivery and
performance by each of the Seller Parent and the Seller of this Agreement and
each Ancillary Transaction Agreement to which it is or will be a party as of the
Closing, and the consummation of the transactions contemplated hereby and
thereby, do not require any consent, exemption, authorization, approval or
deemed approval of, non-disapproval, ruling, order of, notice to, registration
or filing with, any Governmental Authority to be made or obtained by the Seller
Parent, the Seller or either Company, other than: (i) the filing of pre-merger
notification and report forms under the HSR Act, (ii) the approvals, filings and
notices required under the Insurance Laws set forth in Section 2.5 of the Seller

5



--------------------------------------------------------------------------------



 



Disclosure Letter, (iii) such other consents, approvals, authorizations,
declarations, filings or notices as are set forth in Section 2.5 of the Seller
Disclosure Letter, (iv) as may result from any facts or circumstances solely
relating to the Buyer or its Affiliates, and (v) such other consents, approvals,
authorizations, declarations, filings or notices, the failure of which to obtain
or make would not reasonably be expected, individually or in the aggregate, to
have a Company Material Adverse Effect.
     Section 2.6 Financial Statements.
     (a) The Seller has made available to the Buyer (or, in the case of
subsection (iii), will promptly make available to the Buyer following the
preparation thereof) complete copies of (i) the audited statutory financial
statements of each Company at and for the periods ended December 31, 2006 (the
“Balance Sheet Date”), 2005 and 2004, together with the report of each Company’s
independent auditors thereon (the “SAP Audited Financial Statements”), (ii) the
unaudited interim statutory financial statements of each Company at and for the
periods ended March 31, 2007 and June 30, 2007 (the “SAP Unaudited Financial
Statements”), and (iii) all interim statutory financial statements of each
Company at and for each period ending after the date hereof and prior to the
Closing Date (the “SAP Unaudited Interim Financial Statements” and together with
the SAP Audited Financial Statements and the SAP Unaudited Financial Statements,
the “SAP Financial Statements”). The SAP Financial Statements have been prepared
in accordance with SAP applied on a consistent basis (except as may be indicated
in the notes thereto) and present fairly in all material respects in accordance
with SAP the financial position, results of operations and cash flows of each
Company at and for the respective periods indicated therein (subject, in the
case of the SAP Unaudited Financial Statements and the SAP Unaudited Interim
Financial Statements, to normal year-end adjustments). The Seller has also made
available to the Buyer (or, in the case of subsection (z), will promptly deliver
to the Buyer following the preparation thereof) complete copies of (x) the
audited GAAP financial statements of each Company at and for the periods ended
on the Balance Sheet Date and December 31, 2005 and 2004, together with the
report of each Company’s independent auditors thereon (the “GAAP Audited
Financial Statements”), (y) the unaudited interim GAAP financial statements of
each Company at and for the periods ended March 31, 2007 and June 30, 2007 (the
“GAAP Unaudited Financial Statements”), and (z) all interim GAAP financial
statements of each Company at and for each period ending after the date hereof
and prior to the Closing Date (the “GAAP Unaudited Interim Financial Statements”
and together with the GAAP Audited Financial Statements and the GAAP Unaudited
Financial Statements, the “GAAP Financial Statements”). The GAAP Financial
Statements and the Separate Account Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis (except as may be indicated
in the notes thereto) and present fairly in all material respects in accordance
with GAAP the financial position, results of operations and cash flows of the
relevant entity at and for the respective periods indicated therein (subject, in
the case of the GAAP Unaudited Financial Statements and the GAAP

6



--------------------------------------------------------------------------------



 



Unaudited Interim Financial Statements, to normal year-end adjustments). Except
as set forth in Section 2.6 of the Seller Disclosure Letter, neither Company has
received any written communication from any Governmental Authority or its
external auditor of any material deficiency with respect to any of the SAP
Financial Statements, GAAP Financial Statements or Separate Account Financial
Statements.
     (b) Without limiting the generality of Section 2.6(a), the reserves for
payment of benefits, losses, claims and expenses under all Life Insurance and
Annuity Contracts of each Company in force as of the date of the SAP Financial
Statements (i) were determined in accordance with SAP, consistently applied
throughout the specified period, and (ii) were calculated, in all material
respects, in accordance with generally accepted actuarial standards,
consistently applied throughout the specified period.
     (c) The Buyer agrees that, except to the limited extent expressly set forth
in Section 2.6(b), none of the representations and warranties set forth in this
Article II shall be construed in any way as a representation or warranty as to
the adequacy or sufficiency, for any purpose, of the reserves held by the
Companies against the liabilities arising under the terms of the Life Insurance
and Annuity Contracts issued by them or as a guarantee as to the collectibility
of any reinsurance balances ceded to third party reinsurers. Without limiting
the generality of the foregoing, except as expressly set forth in
Section 2.6(b), the Seller makes no representation or warranty whatsoever, and
shall provide no indemnity or guarantee of any sort or incur any liability with
respect to any such reserves, or the development or adequacy thereof, or the
collectibility of ceded reinsurance balances; provided that notwithstanding the
foregoing, the provisions of this Section 2.6(c) shall not apply to any
non-collectibility of ceded reinsurance balances resulting from a breach prior
to the Closing of any reinsurance agreement by any Company.
     Section 2.7 No Undisclosed Material Liabilities. To the Seller’s Knowledge,
neither Company has any liabilities or obligations, whether known, unknown,
absolute, accrued, contingent or otherwise and whether due or to become due,
except (i) as set forth in Section 2.7 of the Seller Disclosure Letter, (ii)
liabilities and obligations disclosed or reserved against in the SAP Financial
Statements or specifically disclosed in the notes thereto, (iii) liabilities and
obligations that (x) were incurred after the Balance Sheet Date in the ordinary
course of business, or (y) would not reasonably be expected, individually or in
the aggregate, to have a Company Material Adverse Effect, and (iv) liabilities
and obligations arising under this Agreement or the Ancillary Transaction
Agreements.
     Section 2.8 Absence of Certain Changes.
     (a) Except (i) as contemplated or permitted by this Agreement or the
Ancillary Transaction Agreements, (ii) as disclosed in Section 2.8(a) of the
Seller Disclosure Letter, (iii) for the payment to the Seller of dividends in
the amounts of

7



--------------------------------------------------------------------------------



 



$125,000,000 from MLLIC and $5,453,435 from MLLICNY in the first quarter of
2007, in the amount of $68,731,054 from MLLIC in the second quarter of 2007, and
to the extent that MLLICNY determines, in its sole discretion, to make any such
dividend payment, in the amount of up to $11,973,699 from MLLICNY during the
balance of 2007, or (iv) as required by Law, (x) the Companies have not taken
any action that would have constituted a violation of Section 4.2 if Section 4.2
had applied since the Balance Sheet Date until the date hereof, and (y) since
the Balance Sheet Date, there has not occurred, individually or in the
aggregate, a Company Material Adverse Effect.
     (b) During the period from the Balance Sheet Date to the date hereof,
except as contemplated by this Agreement or any Ancillary Transaction Agreement,
none of the Seller Parent, the Seller or any Seller Affiliates has (i)
mortgaged, pledged or subjected to any Lien, other than Permitted Liens, any
material Transferred Asset or (ii) entered into, amended in any material respect
or terminated or non-renewed any material Contract, the rights or obligations
under which constitute Transferred Assets or Transferred Liabilities.
     Section 2.9 Contracts. Except as set forth in Section 2.9 of the Seller
Disclosure Letter, the Seller has made available true and complete copies of (a)
each Contract, the rights and obligations under which constitute Transferred
Assets or Transferred Liabilities (collectively, the “Assumed Contracts”) and
(b) each of the following contracts of the Companies (collectively, the
“Applicable Contracts”): (i) any material agreement for the incurrence of
indebtedness by either Company or the direct or indirect guarantee by either
Company of any indebtedness or other financial obligations of any Person,
including agreements with Affiliates which are to be terminated pursuant to
Section 4.6; (ii) any non-competition agreement which limits the manner in
which, or the localities where, the Transferred Business is conducted; (iii) any
joint venture, partnership agreement, joint marketing, strategic alliance or
similar Contracts, other than in respect of joint ventures or similar
investments held in an investment portfolio; (iv) any Contract (other than, in
the case of clause (B), Life Insurance and Annuity Contracts and other Contracts
entered into in the ordinary course of business) providing for the
indemnification by either Company of (A) any special purpose vehicle or other
financing entity, including off balance sheet entities, or (B) any other Person
in excess of $250,000; (v) any Contract providing for future payments that are
conditioned on, in whole or in part, or that cause an event of default as a
result of, a change of control or similar event; (vi) any agency, broker,
selling, marketing or similar Contract, other than distribution arrangements to
which any Company, on the one hand, and any other Seller Affiliate, on the other
hand, are parties; (vii) the forms of any Life Insurance and Annuity Contract
used in the United States containing rate guarantees, rate caps or rate
escalators; (viii) any agreement to which any Company is a party granting or
obtaining any right to use or practice any rights under any material
Intellectual Property (other than licenses for off-the-shelf standard
commercially available commercial software), all material information technology
service agreements used in or necessary for the conduct of the Transferred
Business, material service agreements that involve Intellectual Property used

8



--------------------------------------------------------------------------------



 



in or necessary for the conduct of the Transferred Business and all material
outsourcing agreements used in or necessary for the conduct of the Transferred
Business; (ix) all contractual treaties and agreements regarding ceded or
assumed reinsurance to which either Company is a party in effect as of the date
hereof; (x) all Contracts providing for specific severance benefits or parachute
payments; (xi) all leases, subleases or rental or use Contracts requiring
payments, in any 12-month period, in excess of $250,000; (xii) all material
Contracts relating to the future disposition (including, but not limited to,
restrictions on transfer or rights of first refusal) of any Assets of the
Companies or for the grant to any Person of any preferential rights to purchase
or use any Assets of the Companies other than, in the case of each of the
foregoing, any Contracts for the sale of investment assets in the ordinary
course of business; (xiii) all Contracts outside of the ordinary course of
business relating to the future funding of investments; (xiv) any Contract for
the provision of any administrative services with respect to any Life Insurance
and Annuity Contract; (xv) any Contract under which either Company or any
Registered Separate Account invests in mutual funds in connection with any Life
Insurance and Annuity Contract, including any Contract under which a Company
receives any payment from such mutual funds or any of their respective
Affiliates; and (xvi) all other Contracts that involve or are reasonably likely
to involve the payment pursuant to the terms of such Contracts by or to either
Company of $500,000 or more. Except as would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect, to
the Seller’s Knowledge, each Assumed Contract and Applicable Contract is in full
force and effect. Each Assumed Contract and Applicable Contract constitutes a
legal, valid and binding obligation of the Seller, a Seller Affiliate or the
Company that is a party thereto and, to the Seller’s Knowledge, of each other
party thereto, enforceable against the Seller, such Seller Affiliate or such
Company, as the case may be, in accordance with its terms, subject to
bankruptcy, receivership, insolvency, reorganization, moratorium, fraudulent
transfer and other Laws relating to or affecting the rights of creditors in
general and by legal and equitable limitations on the enforceability of specific
remedies. Except as set forth in Section 2.9 of the Seller Disclosure Letter or
as would not reasonably be expected, individually or in the aggregate, to have a
Company Material Adverse Effect, none of the Seller Parent, the Seller, any
Seller Affiliate or either Company that is a party thereto nor, to the Seller’s
Knowledge, any other party, is in violation or default of any term of any
Assumed Contract or Applicable Contract and no condition or event exists which
with the giving of notice or the passage of time, or both, would constitute a
violation or default by the Seller, such Seller Affiliate or either Company, as
the case may be, or, to the Seller’s Knowledge, any other party thereto.
     Section 2.10 Assets and Properties.
     (a) Each Company has (i) good and valid title to all of the assets that are
reflected on the Year End Balance Sheet of such Company that are owned by such
Company or were acquired by such Company after the Balance Sheet Date and

9



--------------------------------------------------------------------------------



 



(ii) otherwise has the rights to use pursuant to a valid and enforceable lease,
license or similar contractual arrangement all other assets reflected on such
Year End Balance Sheet or so acquired after such Balance Sheet Date
(collectively, the “Assets”), in each case free and clear of any Lien other than
Permitted Liens, except Assets sold in the ordinary course of business and those
Assets the failure of which to have good title to, or otherwise the right to use
pursuant to a valid and enforceable lease, license or similar contractual
arrangement, as the case may be, would not reasonably be expected, individually
or in the aggregate, to have a Company Material Adverse Effect.
     (b) The Seller or a Seller Affiliate has good and valid title, or otherwise
has the right to use pursuant to a valid and enforceable lease, license or
similar contractual arrangement, all of the Transferred Assets, in each case
free and clear of any Lien other than Permitted Liens. Upon delivery of and
payment for the Transferred Assets at the Closing, the Buyer will acquire good
and valid title to, or otherwise the legal right to use the Transferred Assets,
in each case, free and clear of any Lien, other than Permitted Liens or any Lien
arising due to any actions of the Buyer or its Affiliates.
     (c) Immediately after giving effect to the Closing, the assets of the
Companies, taken as a whole, together with the rights granted under, and subject
to the respective limitations set forth in, the Ancillary Transaction
Agreements, comprise the assets and rights that are reasonably required to
conduct the Transferred Business as it is being conducted as of the date hereof.
     Section 2.11 Insurance Business.
     (a) Each Company possesses a certificate of authority or other
authorization to transact insurance (an “Insurance License”) in each state in
which each Company is required to possess an Insurance License, except as would
not reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect. All such Insurance Licenses are in full force and
effect and neither Company has received written notice of any investigation or
proceeding that would reasonably be expected to result in the suspension or
revocation of any such Insurance License.
     (b) Neither Company is currently the subject of any supervision,
conservation, rehabilitation, liquidation, receivership, insolvency or other
similar proceeding, nor is either Company operating under any formal or informal
agreement or understanding with the licensing authority of any state which
restricts its authority to do business or requires it to take, or refrain from
taking, any action.
     (c) Except as set forth in Section 2.11(c) of the Seller Disclosure Letter,
to the Seller’s Knowledge, each Company’s Life Insurance and Annuity Contracts
are, and since January 1, 2004 have been to the extent required under applicable
Law, on forms approved by the applicable Insurance Department or which have been
filed or not objected to by such Insurance Department within the period provided
for objection. No material deficiencies have been asserted by any Governmental
Authority with respect to any such filings which have not been cured or
otherwise resolved.

10



--------------------------------------------------------------------------------



 



     (d) Except as would not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect, each Company has filed all
reports, statements, registrations, filings or submissions (including those on
behalf of its separate accounts) required to be filed with any Insurance
Department or the SEC since January 1, 2004. As of their respective dates of
filing with the SEC or the applicable Insurance Department, as applicable (or,
if amended or superseded by a filing prior to the date hereof, as of the date of
such filing), all such reports, statements, documents registrations, filings and
submissions complied in all material respects with applicable Law and none of
such reports, statements, documents, registrations, filings or submissions, as
the case may be, when filed contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Seller has made available to the Buyer
copies of all material reports on financial examination, market conduct reports
and other reports delivered by any Insurance Department in respect of each
Company since January 1, 2004.
     (e) Neither Company is a party to or subject to any undertaking,
stipulation, consent decree, or order entered into with or issued by any
Insurance Department restricting the payment by it of dividends.
     (f) The Seller has made available to the Buyer a copy of the actuarial
report prepared by Milliman, Inc. (“Milliman”), dated March 17, 2007, and all
attachments, addenda, supplements and modifications thereto, including the
roll-forward of appraisal value dated June 29, 2007 (the “Actuarial Report”).
Except as set forth in Section 2.11(f) of the Seller Disclosure Letter, the
information and data furnished by the Companies in writing to Milliman expressly
in connection with the preparation of the Actuarial Report (i) were based on the
Records, except where the circumstances required supplemental information, and
(ii) to the Seller’s Knowledge, were accurate in all material respects.
     (g) Except as set forth in Section 2.11(g) of the Seller Disclosure Letter,
to the Seller’s Knowledge, each Company is in compliance with all applicable
Insurance Laws, all applicable securities laws and FINRA requirements regulating
the marketing and sale of life insurance policies and annuity contracts, except
for such non-compliance as would not reasonably be expected, individually or in
the aggregate, to have a Company Material Adverse Effect, including applicable
Insurance Laws, applicable securities laws and FINRA requirements regulating
advertisements and sales literature, requiring mandatory disclosure of policy
information, requiring employment of standards to determine if the purchase of a
policy or contract is suitable for an applicant, prohibiting the use of unfair
methods of competition and deceptive acts or practices and regulating
replacement transactions. For purposes of this Section 2.11(g), (i)
“advertisements and sales literature” means any material that is published or
used in any electronic or other public

11



--------------------------------------------------------------------------------



 



media or that is generally distributed or made generally available to customers
or the public regarding the Life Insurance and Annuity Contracts and/or services
related to the Life Insurance and Annuity Contracts, including materials
designed to create public interest in life insurance policies and annuity
contracts or in an insurer, or in an insurance producer, or to induce the public
to purchase, increase, modify, reinstate, borrow on, surrender, replace or
retain such a policy or contract, and (ii) “replacement transaction” means a
transaction in which a new life insurance policy or annuity contract is to be
purchased by a prospective owner and, in connection with the transaction, one or
more existing life insurance policies or annuity contracts owned by the owner
have been or are likely to lapse, or be forfeited, surrendered, partially
surrendered, assigned to the insurer replacing the life insurance policy or
annuity contract or otherwise terminated. Except as set forth in Section 2.11(g)
of the Seller Disclosure Letter, since January 1, 2004, neither Company has
received any written notice of, and, to the Seller’s Knowledge, there has not
been, any material violation of, any applicable Laws with respect to each
Company’s business.
     (h) To the Seller’s Knowledge, since January 1, 2004, all benefits claimed
by any Person under any Life Insurance and Annuity Contract have been paid (or
provision for payment thereof has been made) in accordance with the terms of the
Life Insurance and Annuity Contracts under which they arose and such payments
were not delinquent and were paid (or will be paid) without fines or penalties,
except for (i) any such claim for benefits for which either Company reasonably
believes that there is a reasonable basis to contest payment and is taking such
action or (ii) such delinquencies and non-payments as would not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect.
     (i) The distribution of variable products in the Merrill Lynch Global
Private Client Network is performed by Merrill Lynch Life Agency, Inc., as
general agent, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
broker-dealer.
     (j) To the Seller’s Knowledge, (i) each of the Companies’ agents, general
agents, producers, and other Persons and entities which markets its products
(collectively, the “Producers”), at the time such Producer solicited,
negotiated, wrote, sold or produced business for either Company, to the extent
required by Law, was duly and appropriately appointed by such Company to act as
a Producer for such Company and was duly and appropriately licensed as a
Producer (for the type of business solicited, negotiated, written, sold or
produced by such Producer), in each case, in the particular jurisdiction in
which such Producer solicited, negotiated, wrote, sold or produced such business
for such Company; (ii) no such Producer violated any term or provision of any
Law applicable to any aspect (including, but not limited to, the soliciting,
negotiating, marketing, sale or production) of either Company’s products; and
(iii) no such Producer has breached the terms of any agency or broker Contract
with or for the benefit of either Company, except, in each case, as would not
reasonably be expected, individually or in the aggregate, to

12



--------------------------------------------------------------------------------



 



have a Company Material Adverse Effect. The Seller has made available for
inspection by the Buyer copies of all contracts, as of the date hereof, that
govern the basic relationship between any of the Companies and their respective
Producers (except for the compensation schedules relating thereto, which have
not been made available). Except as set forth in Section 2.11(j) of the Seller
Disclosure Letter, to the Seller’s Knowledge, the manner in which the Companies
compensate each Producer is in compliance with all applicable Laws, except for
such non-compliance as would not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect.
     (k) No provision in any in-force Life Insurance and Annuity Contract gives
the holder thereof or any other Person the right to receive dividends,
distributions or other benefits based on the revenue, earnings or profits of
either Company.
     Section 2.12 Separate Accounts. Each separate account maintained by either
Company is duly and validly established under applicable Insurance Law, and is
either duly registered as an investment company under the Investment Company Act
or is excluded from the definition of “investment company” pursuant to
Section 3(c)(1), 3(c)(7) or 3(c)(11) of the Investment Company Act. Except as
set forth in Section 2.12 of the Seller Disclosure Letter, each Registered
Separate Account is, and since January 1, 2004 has been, operated in compliance
with the Investment Company Act and all other applicable Laws, has been granted
all exemptive relief necessary to conduct its operations as presently conducted,
and is, and since January 1, 2004 has been, in compliance with all conditions to
any such relief, except as would not reasonably be expected, individually or in
the aggregate, to have a Company Material Adverse Effect. Except as would not
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect, the Life Insurance and Annuity Contracts under which
each of the Companies’ separate accounts is established are duly and validly
issued and are binding obligations of either Company, and such Contracts, and
all interests under such Contracts, are either exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), or were sold
pursuant to an effective registration statement under the Securities Act, and
any such registration statement is currently in effect to the extent necessary
to permit the appropriate Company to receive contributions under such Contract.
     Section 2.13 Intellectual Property.
     (a) Section 2.13(a) of the Seller Disclosure Letter lists all material
registered or applied-for U.S. trademarks owned by the Seller Parent or the
Seller that are used primarily in connection with the Transferred Business as of
the date hereof.

13



--------------------------------------------------------------------------------



 



     (b) To the Seller’s Knowledge, the Intellectual Property owned by the
Companies (the “Owned Intellectual Property”) does not include any material or
registered trademarks, service marks, trade names, trade dress, designs, logos
and other indicia of origin, domain names, works of authorship, copyrights,
software, Internet websites, patents and patent applications, inventions,
processes, methods, techniques, procedures, designs, formulae, know-how,
operating manuals, and instructions, other than a certain application used to
administer the life insurance business of the Companies.
     (c) To the Seller’s Knowledge, (i) the conduct of the Transferred Business
and the current use of any Intellectual Property by or on behalf of the
Companies do not infringe, dilute or misappropriate the rights of any Person,
(ii) there is no basis for a claim that the Owned Intellectual Property or the
Intellectual Property used by or on behalf of the Companies or necessary for the
conduct of the Transferred Business infringes, misappropriates, dilutes or
violates the rights of any Person, and (iii) no Person is infringing, diluting
or misappropriating any Owned Intellectual Property. Neither Company nor any
Person acting on behalf of either Company has asserted any claim against any
other Person for infringement, dilution or misappropriation of any Owned
Intellectual Property.
     (d) No Intellectual Property used by or on behalf of the Companies or
necessary for the conduct of the Transferred Business is subject to any
outstanding judgment, injunction, order, decree or agreement (i) materially
restricting the use thereof by or on behalf of either Company or (ii) materially
restricting the licensing of any Owned Intellectual Property to any Person. To
the Seller’s Knowledge, neither Company has entered into any agreement to
indemnify a party against a charge of infringement arising out of the authorized
use of any Intellectual Property. None of the Companies, the Seller or the
Seller’s Affiliates has received any written demand, claim or notice from any
Person in respect of the Intellectual Property used by or on behalf of the
Companies or necessary for the conduct of the Transferred Business which
challenges the validity of, or the rights of either Company in, any such
Intellectual Property.
     (e) Each Company is in material compliance with its privacy and data
security policies and procedures.
     (f) Each Company has established and is in compliance with commercially
reasonable security programs that are designed to protect (i) the security,
confidentiality and integrity of transactions executed through their computer
systems, including encryption and/or other security protocols and techniques
when appropriate and (ii) the security, confidentiality and integrity of all
confidential or proprietary data except, in each case, which individually or in
the aggregate would not have a Company Material Adverse Effect. Neither Company
has suffered a material security breach with respect to its data or systems, and
none of the Companies, the Seller or the Seller’s Affiliates has notified any
customer of the Transferred Business of any information security breach
involving such customer’s confidential information or such employee’s
confidential information.

14



--------------------------------------------------------------------------------



 



     Section 2.14 Litigation. Except as set forth in Section 2.14 of the Seller
Disclosure Letter, there is no Action or Proceeding (excluding such Actions or
Proceedings in the ordinary course of business relating to policies or contracts
of insurance written or reinsurance ceded or assumed by either Company) pending
or, to the Seller’s Knowledge, threatened against either Company, its properties
or Assets, which, if adversely determined, would reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect.
There is no judgment, decree, injunction, award, regulatory restriction or order
of any Governmental Authority or arbitrator outstanding or imposed against the
Seller Parent, the Seller or any of their controlled Affiliates or either
Company or any of its respective properties or assets which (i) materially
restricts the ability of either Company to conduct its business in the ordinary
course or (ii) would reasonably be expected, individually or in the aggregate,
to have a Company Material Adverse Effect.
     Section 2.15 Compliance with Laws. Section 2.11 addresses the Companies’
compliance with Insurance Laws. Except as set forth in Section 2.15 of the
Seller Disclosure Letter, since January 1, 2004, each Company is in compliance
with all other applicable Laws, and has not received any notice of violation
thereof, except, in each case, for such conflicts, violations, breaches or
defaults as would not reasonably be expected, individually or in the aggregate,
to have a Company Material Adverse Effect.
     Section 2.16 Environmental Matters. Except as set forth in Section 2.16 of
the Seller Disclosure Letter, since January 1, 2005, except as would not
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect, each Company has complied and is in compliance with all
applicable Environmental Laws and has obtained and is in compliance with all
applicable Environmental Permits. No written notice of violation, notification
of liability or potential liability or request for information has been received
by either Company relating to or arising out of any Environmental Law since
January 1, 2005. No order has been issued and is currently in effect involving
either Company relating to or arising out of any Environmental Law.
     Section 2.17 Employees. Neither Company has any employees or has had any
employees since January 1, 2004.
     Section 2.18 Employee Benefit Plans and Related Matters; ERISA.
     (a) Neither Company maintains, sponsors or contributes to, or has any
liabilities under, any Benefit Plans.
     (b) No circumstances exist with respect to any Benefit Plan maintained or
contributed to, or required to be maintained or contributed to, by the Seller or
any of the Seller’s Affiliates for the benefit of any Designated Affiliated
Employee (each such Benefit Plan, a “Seller Benefit Plan”) under Title IV of
ERISA, Section 302 of ERISA, or Section 412 of the Code, in each case, that
would reasonably be expected to be a liability of Buyer following the Closing
Date. No Seller Benefit Plan is a multiemployer plan (as defined in
Section 3(37) of ERISA), and each Company has not contributed to or been
obligated to contribute to any multiemployer plan.

15



--------------------------------------------------------------------------------



 



     (c) The Seller has operated each Seller Benefit Plan that is subject to the
requirements of Section 4980B of the Code and Part 6 of Subtitle B of Title I of
ERISA in compliance therewith, except where the failure to comply would not have
a Company Material Adverse Effect.
     (d) The Seller has no unpaid liabilities for either civil penalties under
Section 502 of ERISA or excise taxes under Sections 4971, 4972, 4975, 4976,
4977, 4978, 4979, 4979A, 4980, 4980B, 4980D, 4980E, 4980F or 4980G of the Code
that would reasonably be expected to be liabilities of the Buyer following the
Closing.
     Section 2.19 Tax Matters.
     Except as would not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect, or as set forth in
Section 2.19 of the Seller Disclosure Letter:
     (a)   (i) (A) All Tax Returns required to have been filed by or with
respect to each Company have been filed on a timely basis (taking into account
valid extensions), all such Tax Returns are true, correct and complete and all
amounts shown as due and payable on such Tax Returns, and all other Taxes due
and payable by or with respect to each Company, have been paid or have been
reserved against in the SAP Financial Statements to the extent required under
SAP, (B) neither Company has executed or filed any power of attorney with
respect to Taxes which is currently in force, (C) neither Company is a party to
any Tax allocation agreement, (D) neither Company has any liability for the
Taxes of any Person (other than any member of a consolidated, combined or
unitary tax group that includes Merrill Lynch & Co., Inc. or any Affiliate
thereof) as a result of the application of Treasury Regulations Section 1.1502-6
(or any similar provision of state, local or foreign law), and (E) neither
Company is subject to (x) any currently effective agreement or other document
extending the period for the assessment or collection of any Tax, or (y) any
ongoing examination, audit, other administrative proceeding or litigation with
respect to the determination of any Tax liability.
          (ii)   No deficiencies for any Taxes have been proposed, asserted or
assessed against either Company that have not been finally resolved and paid in
full, and no written claim has been made by any Governmental Authority in a
jurisdiction where either Company does not file a Tax Return that either Company
is or may be subject to taxation in that jurisdiction.
          (iii)    All employment and withholding Taxes required to have been
paid or withheld by or on behalf of either Company have been paid to the proper
Governmental Authority or properly set aside in accounts for such purpose.

16



--------------------------------------------------------------------------------



 




          (iv)    There are no liens for Taxes upon the assets of either Company
or upon the Transferred Assets except for statutory liens for Taxes not yet
paid.
          (v)    Neither Company is or has been a United States real property
holding corporation (as defined in Section 897(c)(2) of the Code) during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
          (vi)    During the past two years, neither Company has distributed the
stock of another entity nor has it had its stock distributed by another entity
in a transaction that was purported or intended to be governed in whole or in
part by Code Section 355 or 361.
          (vii)    Both Companies qualify and, for all years for which the
applicable statute of limitations has not expired, have qualified, as a life
insurance company for purposes of the Code and have been subject to taxation
under subchapter L of the Code.
          (viii)    Neither the execution of this Agreement nor the consummation
of the transactions contemplated hereby will result, separately or in the
aggregate, in the payment under any Benefit Plan of any “excess parachute
payments” within the meaning of Section 280G of the Code.
     (b)   (i) Neither Company has executed, become subject to or entered into
any closing agreement as defined in Section 7121 of the Code or any similar or
predecessor provisions thereof under the Code or other Tax law that could affect
the amount of Tax for any Post-Closing Period.
          (ii)    Neither Company has entered into any transaction that is a
“listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2), and neither Company has organized or
participated in the sale of any interest in any partnership or other entity, any
investment plan or arrangement, or any other plan or arrangement that involves a
“listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2).
          (iii)    There are no outstanding rulings or requests for rulings with
any Governmental Authority addressed, directly or indirectly, to either Company
that are, or if issued, would be binding on either Company for any Post-Closing
Period.
     (c)  (i) Neither Company is a party to any hold-harmless or indemnification
agreement with respect to the tax qualification or tax treatment of Life
Insurance and Annuity Contracts or other financial products, employee benefit
plans, individual retirement accounts, and annuities and any similar related
policy, contract, plan or product, whether individual, group or otherwise, sold,
issued, entered into or administered by such Company.

17



--------------------------------------------------------------------------------



 



          (ii)   There are no Tax or other liabilities that will result from the
Tax treatment under the Code of Life Insurance and Annuity Contracts, and other
financial products, employee benefit plans, individual retirement accounts and
annuities and any similar related policy, contract, plan or product, whether
individual, group or otherwise, if any, issued or sold by either Company being
less favorable to the purchaser, policyholder or intended beneficiaries thereof
than the Tax treatment under the Code for which such policies, products, plans
or contracts qualified or purported to qualify at the time of their issuance or
purchase. For purposes of this Section 2.19 the provisions of the Code relating
to the Tax treatment of such policies, products, plans or contracts shall
include, but not be limited to, Sections 61, 72, 79, 101, 104, 105, 106, 125,
130, 264, 401, 403, 408, 408A, 412, 415, 419, 419A, 457, 817, 817A, 818, 1035,
1275, 7702, 7702A, and 7702B, as applicable.
     Section 2.20 Insurance Policies of the Companies.
     (a) Section 2.20 of the Seller Disclosure Letter lists all material
insurance policies (including fidelity bonds and other similar instruments)
relating to the Companies or the officers or directors of either Company, in
each case, as in effect on the date hereof (the “Company Insurance Policies”).
     (b) All premiums payable under the Company Insurance Policies either have
been timely paid or adequate provisions for the payment by each Company thereof
has been made, except for such failures to pay such premiums that would not
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect. Such Company Insurance Policies of each Company (or
other policies providing substantially similar insurance coverage) have been in
effect continuously since such Company has been owned directly or indirectly by
the Seller Parent and remain in full force and effect. No written notice of
cancellation or termination has been received by the Seller or either Company
with respect to any Company Insurance Policy.
     Section 2.21 Finders’ Fees. There is no investment banker, broker, finder
or other intermediary retained by or authorized to act on behalf of the Seller
Parent, the Seller or either Company who is entitled to any fee or commission
from the Buyer or any of its Affiliates (including, after the Closing, either
Company) upon the consummation of the transactions contemplated by this
Agreement and the Ancillary Transaction Agreements.
     Section 2.22 Intercompany Accounts; Transactions with Affiliates.
     (a) Section 2.22(a) of the Seller Disclosure Letter lists all inter-company
balances as of the Balance Sheet Date between the Seller or any Seller Affiliate
(other than the Companies), on the one hand, and either Company, on the other
hand. Since the Balance Sheet Date, there has not been any accrual of liability
by either Company to the Seller or any Seller Affiliate (other than the
Companies) or other transaction between either Company and the Seller or any
Seller Affiliate (other than the Companies), except in the ordinary course of
business.

18



--------------------------------------------------------------------------------



 



     (b) Section 2.22(b) of the Seller Disclosure Letter contains a complete and
correct list of all material written contracts between either Company and any of
the following Persons: (i) the Seller Parent, the Seller or any of their
Affiliates (other than the Companies) and (ii) any director, officer, employee,
consultant or senior executive of the Seller or any Seller Affiliate (including
the Companies) (such transactions, “Related Party Transactions”). Except as set
forth in Section 2.22(b) of the Seller Disclosure Letter, to the Seller’s
Knowledge, all material Related Party Transactions that will continue after the
Closing have been entered into and performed on arm’s length terms and in the
ordinary course of business and in compliance with all applicable transfer
pricing, disclosure, reporting and other related requirements.
     Section 2.23 Records. To the Seller’s Knowledge, the Records of each
Company are complete and correct, except as would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect.
Except as set forth in Section 2.23 of the Seller Disclosure Letter, each of the
Companies maintains proper and adequate internal accounting controls that
provide reasonable assurance that: (i) transactions are executed with
management’s authorization; (ii) transactions are recorded as necessary to
permit preparation and certification of its financial statements and to maintain
accountability for its respective assets; (iii) access to its respective assets
is permitted only in accordance with management’s authorization; (iv) the
reporting of its respective assets and liabilities is compared with existing
assets and liabilities at regular intervals; and (v) assets and liabilities are
recorded accurately, and proper and adequate procedures are implemented to
effect the collection thereof on a current and timely basis.
     Section 2.24 Reinsurance Agreements. Except as set forth in Section 2.24 of
the Seller Disclosure Letter, (i) no reinsurance, coinsurance, modified
coinsurance or other similar treaty or agreement to which either Company is a
party contains any provision providing that the other party thereto may amend,
modify, re-price, cancel or terminate such agreement by reason of the
transactions contemplated by this Agreement or the Ancillary Transaction
Agreements and (ii) no consent is required from any party to an existing
reinsurance agreement in connection with the transactions contemplated by this
Agreement or the Ancillary Transaction Agreements except, in each case, as would
not reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect. Section 2.24 of the Seller Disclosure Letter sets forth
each material reinsurance audit report issued in connection with the Companies
since January 1, 2004.

19



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF
THE BUYER
     Except as set forth in the disclosure letter delivered by the Buyer to the
Seller on or before the execution of this Agreement (the “Buyer Disclosure
Letter”) (it being agreed that disclosure of any item in any section or
subsection of the Buyer Disclosure Letter shall be deemed disclosure with
respect to any other section or subsection to which the relevance of such
disclosure to the applicable representation and warranty is reasonably
apparent), the Buyer hereby represents and warrants to the Seller and the Seller
Parent as of the date hereof and as of the Closing Date (except for any such
representations and warranties which are made as of a specific date, which
representations and warranties are made only as of such date) as follows:
     Section 3.1 Corporate Authorization. The Buyer has all requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Transaction Agreement to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and each Ancillary
Transaction Agreement to which it is a party, the performance of the Buyer’s
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized and
approved by all requisite corporate action of the Buyer. The Buyer has duly
executed and delivered this Agreement and on the Closing Date will have duly
executed and delivered each Ancillary Transaction Agreement to which it is a
party. This Agreement constitutes, and each such Ancillary Transaction Agreement
when so executed and delivered will constitute, the legal, valid and binding
obligation of the Buyer, enforceable against the Buyer in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting or relating to the
enforcement of creditors’ rights generally or by general principles of equity
(whether such enforcement is sought in equity or at law).
     Section 3.2 Corporate Status. The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the state of Iowa. The
Buyer has all requisite corporate power and authority to carry on its business
as now conducted and to own, lease and operate all its properties and assets,
except where the failure to be so organized, existing or in good standing or
where the failure to have such power and authority would not reasonably be
expected, individually or in the aggregate, to have a Buyer Material Adverse
Effect. The Buyer is duly qualified to do business as a foreign corporation and
is in good standing in each of the jurisdictions specified in Section 3.2 of the
Buyer Disclosure Letter, which includes each jurisdiction in which the nature of
its business or the properties owned, leased or operated by it makes such
qualification

20



--------------------------------------------------------------------------------



 



necessary, except for those jurisdictions where the failure to be so qualified
or to be in good standing would not reasonably be expected, individually or in
the aggregate, to have a Buyer Material Adverse Effect. The Buyer has made
available to the Seller complete copies of its Organizational Documents as
currently in effect, and the Buyer is not in violation of any provision of such
Organizational Documents.
     Section 3.3 Non-Contravention. Except as set forth in Section 3.3 of the
Buyer Disclosure Letter, the execution, delivery and performance by the Buyer of
this Agreement and each Ancillary Transaction Agreement to which it is a party
and the performance and consummation of the transactions contemplated hereby and
thereby do not (i) conflict with or result in any violation or breach of any
provision of the Organizational Documents of the Buyer, (ii) conflict with or
result in a violation or breach of any provision of any Law applicable to the
Buyer, or (iii) require any consent of or other action by any Person under,
violate, conflict with or result in the material breach of any of the terms of,
result in any modification of or loss of a benefit under, accelerate or permit
the acceleration of the performance required by, otherwise give any other
contracting party the right to modify, re-price, terminate or cancel, or
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, any provision of any material
contract, agreement or other instrument to which the Buyer is a party or any of
its assets or properties may be subject, except, in the case of clauses
(ii) through (iii), for such violations, conflicts, breaches or defaults (x)
that may result from facts or circumstances solely relating to the Seller or the
Seller Affiliates, or (y) which would not reasonably be expected, individually
or in the aggregate, to have a Buyer Material Adverse Effect.
     Section 3.4 Finders’ Fees. There is no investment banker, broker, finder or
other intermediary retained by or authorized to act on behalf of the Buyer or
any of its Affiliates who is entitled to any fee or commission from the Seller
or any Seller Affiliate (including, prior to the Closing, each Company) upon
consummation of the transactions and satisfy its obligations contemplated by
this Agreement and the Ancillary Transaction Agreements.
     Section 3.5 Financial Ability to Perform. The Buyer has, and will have at
the Closing, available cash and/or existing borrowing facilities that together
are sufficient to enable it to pay the Purchase Price and to otherwise
consummate the transactions contemplated by this Agreement and the Ancillary
Transaction Agreements.
Section 3.6 Inspections; No Other Representations. The Buyer is informed and
sophisticated, and has engaged expert advisors, experienced in the evaluation
and purchase of companies such as the Companies as contemplated hereunder. The
Buyer has undertaken such investigation and has been provided with and has
evaluated such documents and information as it has deemed necessary to enable it
to make an informed and intelligent decision with respect to the execution,
delivery and performance of this Agreement and each Ancillary Transaction
Agreement to which it is a party. The Buyer

21



--------------------------------------------------------------------------------



 



will undertake prior to the Closing such further investigation and request such
additional documents and information as it deems necessary. The Buyer
acknowledges that the Seller and the Seller Parent make no representation or
warranty with respect to (i) any projections, estimates or budgets delivered to
or made available to the Buyer of future revenues, future results of operations
(or any component thereof), future cash flows or future financial condition (or
any component thereof) of each Company or the future business and operations of
each Company or (ii) any other matter of any kind, including any other
information or documents made available to the Buyer or its counsel, accountants
or advisors with respect to each Company or the Transferred Business or their
respective operations, except as expressly set forth in this Agreement, and the
Buyer is not relying on any representation or warranty other than those
expressly set forth in this Agreement.
     Section 3.7 Tax Matters. The Buyer is eligible to make the
Section 338(h)(10) Elections.
     Section 3.8 Litigation. Except as set forth in Section 3.8 of the Buyer
Disclosure Letter, there is no Action or Proceeding pending or, to the Buyer’s
Knowledge, threatened against the Buyer that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to have a Buyer
Material Adverse Effect.
     Section 3.9 Financial Statements. The Buyer has made available to the
Seller complete copies of the audited statutory financial statements of the
Buyer’s insurance Subsidiaries as at and for the year ended December 31, 2006
(collectively, the “Buyer Subsidiary Financial Statements”), and the
consolidated balance sheet of the Buyer and its Subsidiaries as at December 31,
2006. The Buyer Subsidiary Financial Statements have been prepared in accordance
with SAP applied on a consistent basis (except as may be indicated in the notes
thereto) and the Buyer Subsidiary Financial Statements present fairly in all
material respects in accordance with SAP the financial position, results of
operations and cash flows of the respective insurance Subsidiaries of the Buyer
at and for the respective periods indicated therein.
ARTICLE IV
CERTAIN COVENANTS AND AGREEMENTS
Section 4.1 Access; Information and Records; Confidentiality.
     (a) During the period commencing on the date hereof and ending on the
Closing Date, the Seller shall, and shall cause each Company to, upon reasonable
request and notice, afford to the Buyer, its counsel, accountants, financing
sources and other authorized representatives reasonable access during normal
business hours to the properties, books and records, contracts and officers of
each Company in order that they may have the opportunity to make reasonable
investigations of the affairs of the

22



--------------------------------------------------------------------------------



 



Companies; provided, that such access does not unreasonably interfere with the
ongoing business of either Company, the Seller or any Seller Affiliate, cause
any representation or warranty in this Agreement to be breached, cause any
closing condition set forth in Article VI to fail to be satisfied or otherwise
cause the breach of this Agreement or any other agreement to which either
Company, the Seller or any Seller Affiliate is a party. The Seller shall, and
shall cause each Company to, use its commercially reasonable efforts to cause
its officers, employees, accountants and other agents to furnish to the Buyer
such additional financial and operating information in its possession with
respect to either Company as the Buyer may from time to time reasonably request.
     (b) Until the Closing, the Buyer shall hold, and shall cause its directors,
officers, employees, Affiliates, agents and advisors to hold, any information
regarding the Companies in confidence to the extent required by, and in
accordance with, the provisions of the letter dated April 2, 2007 between AUSA
Holding Company and Merrill Lynch & Co., Inc. (the “Confidentiality Agreement”).
     (c) After the Closing, upon reasonable written request and notice, the
Seller and the Buyer shall, and the Buyer shall cause the Companies to, furnish
or cause to be furnished to the other party and its representatives, employees,
counsel and accountants access to, during normal business hours, such assistance
and information, including all original agreements, documents, books, records,
contracts and files in the possession of the Seller or the Buyer, as applicable,
or any of their respective Affiliates, including, with respect to the Buyer, the
Companies, and relating to the Transferred Business as is reasonably necessary
for financial reporting and accounting matters, the preparation and filing of
any Tax Returns, reports or forms or the defense of any Tax claim or assessment;
provided, however, that such access does not unreasonably interfere with the
ongoing business of the Seller, the Buyer or either Company, as applicable,
shall not violate applicable Law or contractual obligations of the Seller, the
Buyer or either Company, as applicable, and shall not cause the Companies to
breach or waive any privilege, including attorney-client privilege.
     Section 4.2 Conduct of the Business of the Companies Prior to the Closing
Date.
     (a) During the period from the date hereof and continuing until the earlier
of the termination of this Agreement in accordance with its terms and the
Closing, except, (x) as provided for under this Agreement or any Ancillary
Transaction Agreement, (y) as required by Law, or (z) as set forth in
Section 4.2 of the Seller Disclosure Letter, unless the Buyer otherwise consents
in writing in advance after delivery of a Section 4.2 Notice (and the response
by the Buyer to any request for such consent shall not be unreasonably withheld,
delayed or conditioned), the Seller shall use commercially reasonable efforts to
preserve intact the Companies’ relationships with its material Producers and
otherwise cause each Company to conduct the Transferred Business in all material
respects in the ordinary course of business. Without limiting the foregoing,
prior to the Closing Date,

23



--------------------------------------------------------------------------------



 



except as contemplated by this Agreement or any Ancillary Transaction Agreement
or as set forth in Section 4.2 of the Seller Disclosure Letter, the Seller shall
not permit either Company to take any of the following actions, without the
prior consent of the Buyer in writing after delivery of a Section 4.2 Notice,
which consent shall not be unreasonably withheld, delayed or conditioned:
          (i)    (w) declare, set aside or pay any dividends on, or make any
other distributions (whether in cash, securities, stock or property or any
combination thereof) in respect of, the outstanding capital stock of either
Company (other than the declaration or payment of any dividend or distributions
to either Company), (x) split, combine, subdivide or reclassify, or propose to
split, combine, subdivide or reclassify, any of its outstanding capital stock or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of the outstanding capital stock of either
Company, (y) purchase, redeem or otherwise acquire, or propose to purchase,
redeem or otherwise acquire, any shares of outstanding capital stock or any debt
of either Company, or any rights, warrants or options to acquire any such
shares, other than, to the extent not paid prior to the date hereof pursuant to
Section 2.8, the payment in 2007 to the Seller of dividends in the amount of up
to $193,731,054, in the aggregate, from MLLIC and up to $17,427,134, in the
aggregate, from MLLICNY, to the extent that each Company determines, in its sole
discretion, to make all or a portion of such payments (provided, however, that
such dividends shall not cause any Company’s RBC Ratio to be lower than 300%
immediately following the payment of such dividends), or (z) authorize,
recommend, propose or announce an intention to adopt a plan of complete or
partial liquidation or dissolution of any of the Companies;
          (ii)    issue, sell, grant, pledge or otherwise encumber, or authorize
the issuance, sale, grant, pledge or encumbrance of, any shares of either
Company’s capital stock, any other voting securities or any securities
convertible into, or exchangeable for, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;
          (iii)    amend its Organizational Documents;
          (iv)    (x) acquire (by merger, consolidation, acquisition of stock or
assets or otherwise) any corporation, partnership or other business organization
or assets comprising a business or any material amount of property or assets in
or of any other Person, or (y) dispose, transfer or lease, or otherwise
authorize the disposal, transfer or lease of, any material property or assets,
except for acquisitions or dispositions effected in the ordinary course of
business (including acquisitions or dispositions of investments consistent with
the respective investment policies of each Company, which policies have been
previously provided to the Buyer); it being understood and agreed that this
Section 4.2(a)(iv) will not in any way restrict the assignment, assumption or
other conveyance of any of the assets or liabilities set forth on Schedule A
hereto from the Seller or any Affiliate of the Seller, on the one hand, to
either Company, on the other hand;

24



--------------------------------------------------------------------------------



 




          (v)    mortgage, pledge or subject to any Lien other than Permitted
Liens any of its material Assets, except in the ordinary course of business;
          (vi)    (x) incur, assume, redeem or pre-pay any indebtedness for
borrowed money or assume, guarantee, endorse or otherwise become responsible or
liable (whether directly, contingently or otherwise) for any such indebtedness
of another Person, except in the ordinary course of business, or (y) make any
loans, advances or capital contributions to, or investments in, any other Person
(including advances to Affiliates, directors or officers), except in the
ordinary course of business;
          (vii)    enter into, amend or modify in any material respect, or
terminate or non-renew any Applicable Contract or waive, release or assign any
material rights or claims thereunder, except in the ordinary course of business;
          (viii)    make any material change in either Company’s reserving,
underwriting, claims administration, reinsurance, payment, pricing, selling,
credit or allowance or valuation principles, practices, policies or procedures,
other than in the ordinary course of business;
          (ix)    make any material change in either Company’s accounting or
actuarial principles, practices, policies or procedures, other than as permitted
or required by changes in applicable SAP or generally accepted actuarial
standards;
          (x)    make any capital expenditures in excess of $250,000 in the
aggregate;
          (xi)    settle any non-Tax claim, action or proceeding which involves
a remedy other than monetary damages;
          (xii)    settle any non-Tax claim, action or proceeding in an amount
that exceeds $250,000, individually and $1,000,000 in the aggregate, other than
the settlement in the ordinary course of business of any policy or contract of
insurance or reinsurance written or assumed by either Company;
          (xiii)    enter into or terminate any exclusive distribution
agreement;
          (xiv)    enter into, amend or modify any Seller benefit plan,
employment, severance, change in control, retention, termination or similar
agreement or arrangement, or grant any bonuses, salary increases, severance or
termination pay;
          (xv)    make any severance payments to any officer of either of the
Companies;

25



--------------------------------------------------------------------------------



 




          (xvi)    forfeit, abandon, modify, waive or terminate any material
Insurance License;
          (xvii)    (x) enter into any contract outside of the ordinary course
of business that could exceed $250,000 in payments in any 12-month period or (y)
enter into any contract outside the ordinary course of business with a term
greater than one year that is not terminable without liability to the Companies;
          (xviii)    enter into any ceded reinsurance treaty or agreement other
than in the ordinary course of business or enter into any assumed reinsurance
treaty or agreement without the consent of the Buyer;
          (xix)    terminate, cancel or amend, or cause the termination,
cancellation or amendment of, any insurance coverage (and any surety bonds,
letters of credit, cash collateral or other deposits related thereto required to
be maintained with respect to such coverage), other than in the ordinary course
of business, maintained by any of the Companies that is not replaced by
comparable insurance coverage;
          (xx)    (A) settle or compromise any Tax liability; (B) make or change
any Tax election or file any amended Tax Returns; or (C) file any claim for a
refund of any Taxes, except, in each case, in the ordinary course of business,
as required by applicable Law or as would not have a material adverse effect on
the Buyer post-Closing; or
          (xxi)    enter into a Contract to do, or to authorize, or commit to
do, any of the foregoing.
     (b) Prior to the Closing Date, except as contemplated by this Agreement or
any Ancillary Transaction Agreement, the Seller shall not, and shall cause the
Seller Affiliates to not, without the prior written consent of the Buyer, which
consent shall not be unreasonably withheld, delayed or conditioned, (i)
mortgage, pledge as subject to any Lien, other than Permitted Liens, any
material Transferred Asset or (ii) enter into, amend in any material respect or
terminate or non-renew any material Contract, the rights or obligations under
which constitute Transferred Assets or Transferred Liabilities.
     (c) If the Seller proposes to seek the Buyer’s consent to take any action
otherwise prohibited under this Section 4.2, the Seller shall provide reasonable
advance written notice to the Buyer, which notice shall describe in reasonable
detail such action proposed to be taken and the facts and circumstances
(including the rationale for taking such action) (a “Section 4.2 Notice”).
     (d) Notwithstanding anything in this Agreement to the contrary the Company
shall be permitted, prior to the Closing, to assign its rights and obligations
under the agreement listed in Section 4.2(d) of the Seller Disclosure Letter to
any Seller Affiliate, provided that such Seller Affiliate shall provide the
Buyer with a sublicense with respect to such agreement pursuant to and in
accordance with the terms and conditions of the Transition Services Agreement.

26



--------------------------------------------------------------------------------



 



     Section 4.3 Filings.
     (a) Each party hereto shall (i) make the filings required of it or any of
its Affiliates under the HSR Act and all applicable Insurance Laws in connection
with this Agreement and the Ancillary Transaction Agreements and the
transactions contemplated hereby and thereby as promptly as practicable
following the date hereof (and not later than 30 days after the date hereof),
(ii) comply at the earliest practicable date and after consultation with the
other parties hereto with any request for additional information or documentary
material received by it or any of its Affiliates from the Federal Trade
Commission (the “FTC”), the Antitrust Division of the Department of Justice (the
“Antitrust Division”), any Insurance Department or any other Governmental
Authority or any other Person, (iii) cooperate with the other parties hereto in
connection with any filing under the HSR Act or under any Insurance Law and in
connection with resolving any investigation or other inquiry concerning the
transactions contemplated by this Agreement or any of the Ancillary Transaction
Agreements initiated by the FTC, the Antitrust Division, any Insurance
Department or any other Governmental Authority, (iv) use commercially reasonable
efforts to take any other action reasonably necessary to obtain the consents,
approvals and authorizations required for the consummation of the transactions
contemplated by this Agreement or any of the Ancillary Transaction Agreements at
the earliest practicable date and (v) use commercially reasonable efforts to
cause the waiting periods under the HSR Act and under applicable Insurance Laws
to terminate or expire at the earliest possible date.
     (b) Each party shall promptly inform the other parties of any material
communication made to, or received by such party or any of its representatives
from, the FTC, the Antitrust Division, any Insurance Department or any other
Governmental Authority regarding any of the transactions contemplated by this
Agreement or any of the Ancillary Transaction Agreements.
     (c) Each party shall promptly inform the other parties of any meetings or
hearings to be held with or before the FTC, the Antitrust Division, any
Insurance Department or any other Governmental Authority regarding any of the
transactions contemplated by this Agreement or any of the Ancillary Transaction
Agreements, and shall afford the other parties the opportunity to attend all
such meetings and hearings.
     (d) The filing fee under the HSR Act and all fees or payments to an
Insurance Department in connection with the transactions contemplated by this
Agreement and the Ancillary Transaction Agreements shall be borne equally by the
Buyer and the Seller.

27



--------------------------------------------------------------------------------



 



     (e) Without limiting the foregoing, each party hereby agrees to use its
commercially reasonable efforts to prepare all documentation, to effect all
filings, provide all notices and to obtain all permits, consents, clearances,
waivers, approvals and authorizations of all Insurance Departments and other
Governmental Authorities and other Persons necessary to consummate the
transactions contemplated by this Agreement and the Ancillary Transaction
Agreements as promptly as practicable. In connection with effecting any such
filing, providing of notice or obtaining any such permit, consent, clearance,
waiver, approval or authorization necessary to consummate the transactions
contemplated by this Agreement and the Ancillary Transaction Agreements, each
party shall, subject to applicable Law, (i) permit counsel for the other party a
reasonable opportunity to review in advance, and consider in good faith the
views of the other party in connection with, any proposed written communication
to any Governmental Authority, and (ii) provide counsel for the other party with
copies of all filings made by such party, and all correspondence between such
party (and its advisors) with any Governmental Authority and any other
information supplied by such party to, or received from, a Governmental
Authority relating to the transactions contemplated hereby or by the Ancillary
Transaction Agreements; provided, however, that materials may be redacted or
withheld (x) to the extent that they concern the valuation of the Transferred
Business or either party or alternatives to the transactions contemplated by
this Agreement and the Ancillary Transaction Agreements and (y) as necessary to
comply with contractual arrangements. The Seller Parent and the Seller agree to
furnish the Buyer with such necessary information and reasonable assistance as
may be reasonably requested in connection with the preparation by the Buyer of
all filings or submissions pursuant to this Section 4.3.
     Section 4.4 Public Announcements. The Seller and the Buyer shall agree on
the form of any press release with respect to the announcement of the
transactions contemplated by this Agreement and the Ancillary Transaction
Agreements whether issued jointly or by any party. Unless otherwise required by
Law, including the rules and regulations promulgated by the SEC, prior to the
Closing Date, no news release or other public announcement pertaining to the
transactions contemplated by this Agreement or any Ancillary Transaction
Agreement shall be made by or on behalf of any party or their respective
Affiliates without the prior written consent of the other party, which consent
shall not be unreasonably withheld, delayed or conditioned. Prior to issuing any
such press release or a public announcement required by Law, the parties shall
consult with each other and each party shall have a reasonable opportunity to
comment on such press release or announcement.
     Section 4.5 Further Actions. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use its commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to consummate and make effective
the transactions contemplated by this Agreement and by the Ancillary Transaction
Agreements, including using its

28



--------------------------------------------------------------------------------



 



commercially reasonable efforts to (i) obtain, in addition to consents,
approvals and authorizations discussed in Section 6.1, any consents, approvals
and authorizations as are required in connection with the consummation of the
transactions contemplated by this Agreement and by the Ancillary Transaction
Agreements, (ii) effect, in addition to filings discussed in Section 6.1, all
necessary filings, (iii) defend any action, suit or proceeding, whether judicial
or administrative, whether brought derivatively or on behalf of third parties
(including Governmental Authorities or officials), challenging this Agreement or
the Ancillary Transaction Agreements or the transactions contemplated hereby or
thereby and (iv) furnish to each other such information and assistance and
consult with each other with respect to the terms of any undertaking as
reasonably may be requested in connection with the foregoing.
     Section 4.6 Termination of Affiliate Relations.
     (a) Except as set forth in Section 4.6(a) of the Seller Disclosure Letter,
on or prior to the Closing Date, all liabilities owed to the Seller and the
Seller Affiliates (other than the Companies) by each Company shall in each case
be settled or cancelled, either by way of cash contribution to capital, cash
distribution or set-off, such that immediately prior to the Closing, all such
liabilities shall have been extinguished. Notwithstanding anything herein to the
contrary, the Seller, the Seller Affiliates and either Company may enter into
such Contracts and instruments as may be required to effect the transactions
contemplated by the preceding sentence; provided that any such Contracts or
instruments shall be in a form reasonably satisfactory to the Buyer.
     (b) Except as set forth in Section 4.6(b) of the Seller Disclosure Letter,
all agreements between a Company, on the one hand, and the Seller and/or any of
the Seller Affiliates (other than the Companies), on the other hand, shall be
terminated as of the Closing, and all obligations and liabilities thereunder
shall thereupon be discharged and released.
     Section 4.7 Insurance. Coverage of each Company, the Transferred Business,
or their respective operations and other risks attributable to it under all
insurance policies of the Seller and the Seller Affiliates (other than the
Companies) shall cease as of the Closing Date.
     Section 4.8 Keepwell Agreement. At the Closing, the Buyer shall enter into
keepwell agreements with the Companies consistent in all material respects with
the terms and provisions of the customary keepwell agreements entered into
between the Buyer and its Affiliates, with the expectation that such keepwell
agreements shall replace the Seller Guarantees.
     Section 4.9 Director and Officer Resignations. At the Closing, the Seller,
unless otherwise requested in writing by the Buyer, shall cause to be delivered
to the Buyer duly signed resignations of the directors and officers of each
Company who are also officers of the Seller or the Seller Affiliates (other than
the Companies).

29



--------------------------------------------------------------------------------



 



     Section 4.10 Parent Undertaking. The Seller Parent agrees to perform, or
cause the Seller to perform, all of the Seller’s obligations and agreements
hereunder, and shall be entitled to exercise any rights of the Seller under this
Agreement.
     Section 4.11 Non-Competition.
     (a) For a period of five (5) years following the Closing Date, the Seller
Parent agrees that it shall not, and shall cause each Seller Affiliate
“controlled” by Seller Parent (as the term “control” is defined in the second
sentence of the definition of the term “Affiliate”), including for the avoidance
of doubt, Merrill Lynch, Pierce, Fenner & Smith, not to, without the prior
written consent of the Buyer (such consent not to be unreasonably withheld,
conditioned or delayed), issue any Life Insurance and Annuity Contract or
substantially similar products (including any products providing for lifetime
withdrawals or payments from mutual funds, brokerage accounts, asset accounts,
asset pools, 401K accounts or other financial accounts) (collectively,
“Restricted Products”) for distribution through Merrill Lynch Global Private
Client Network in the United States of America (the “Restricted Activity”). For
clarity, and subject to Section 4.11(c), the obligations of the Seller under
this Section 4.11 with respect to the Seller Affiliates shall apply to any
Person for so long as such Person is a Seller Affiliate but not thereafter.
     (b) Notwithstanding the restrictions set forth in Section 4.11(a), for
clarity, this Agreement does not preclude, prohibit, restrict or otherwise limit
the Seller or any Seller Affiliate from engaging in any activity other than the
Restricted Activity, including:
          (i)    manufacturing or issuing any product other than a Restricted
Product;
          (ii)    marketing, selling, distributing or otherwise assisting in any
manner in the manufacture or sale of any Restricted Product issued or
manufactured by any other Person consistent in all material respects with the
manner in which the Seller or any Seller Affiliate or any of their respective
Affiliates has marketed, sold or distributed any Restricted Product on behalf of
any Person at any time prior to the date hereof and consistent with the
Distribution Agreement;
          (iii)    cooperating in any manner with any Person in the design or
development of new Life Insurance and Annuity Contracts or related products, or
the extension of existing life and annuity or related products, to be
manufactured by such Person and marketed, sold or distributed in any manner by
the Seller or any Seller Affiliate to the extent consistent with the
Distribution Agreement; or

30



--------------------------------------------------------------------------------



 




          (iv)    engaging in any other activity engaged in by the Seller or any
Seller Affiliate as of the date hereof.
     (c) Notwithstanding anything herein to the contrary in this Section 4.11,
the covenant set forth in Section 4.11(a) shall in no way apply to or otherwise
limit (i) any private equity, hedge fund, merchant banking, asset management,
non-strategic principal or investment business or similar business or activity
of the Seller or any Seller Affiliate, including BlackRock Inc. and its
Affiliates or any entity affiliated with the Merrill Lynch Global Private Equity
or Merrill Lynch Global Alternative Investment divisions or any successor
thereto, or (ii) any trading, brokerage, lending, investment banking or advisory
business or activity of the Seller or any Seller Affiliate.
     (d) Notwithstanding anything to the contrary contained in this
Section 4.11, the covenant set forth in Section 4.11(a) shall not be breached by
reason of any Person (other than the Seller or any Seller Affiliate) engaged in
the Restricted Activity agreeing to acquire or acquiring, directly or
indirectly, outstanding voting securities of the Seller or any Seller Affiliate
or entering into a business combination or merger of equals, or agreeing to
enter into any such transaction, with the Seller or any Seller Affiliate at any
time, whether by means of a stock purchase, merger, consolidation, tender offer
or otherwise.
     (e) Notwithstanding anything to the contrary contained in this
Section 4.11, the covenant set forth in Section 4.11(a) shall in no way apply to
or otherwise limit the ability of the Seller or any Seller Affiliate to acquire
or hold any interest (whether by way of a purchase, merger, consolidation or
other transaction) in any Person engaged directly or indirectly in any
Restricted Activities if the direct and indirect interest owned by the Seller
and the Seller Affiliates represents less than 10% of the voting interests and
less than 10% of the ownership, revenue and profits interests in such Person,
assuming the exercise of all rights of the Seller and the Seller Affiliates.
     (f) Notwithstanding anything to the contrary contained in this
Section 4.11, the covenant set forth in Section 4.11(a) shall in no way apply to
or otherwise limit the ability of the Seller or any Seller Affiliate to acquire
or hold any interest in any Person in excess of the amount set forth in
Section 4.11(e) if either (x) both (A) the consolidated revenues of such Person
from Restricted Activities in the previous four fiscal quarters are less than
33.3% of such Person’s consolidated revenues during such period and (B) the sum
of the aggregate consolidated revenues of such Person and its Subsidiaries in
the preceding four fiscal quarters from Restricted Activities, multiplied by the
direct or indirect percentage economic interest of the Seller and the Seller
Affiliates in such Person is less than 10% of the consolidated revenues of the
Seller and the Seller Affiliates for such period, or (y) the Seller shall, or
shall cause such Seller Affiliate to, take commercially reasonable actions
necessary to cease and terminate such Restricted Activities or to sell or
otherwise divest such Person or business (or the portion thereof necessary to
cause clause (x) above to be true) to a third party that is not a Seller
Affiliate, as soon as reasonably practicable following the completion of such
acquisition, and the Buyer shall have a right to participate as a bidder in
respect of any such sale transaction.

31



--------------------------------------------------------------------------------



 



     (g) The parties hereto recognize that the Laws and public policies of the
various states of the United States of America may differ as to the validity and
enforceability of covenants similar to those set forth in this Section 4.11. It
is the intention of the parties that the provisions of this Section 4.11 be
enforced to the fullest extent permissible under the Laws and policies of each
jurisdiction in which enforcement may be sought, and that the unenforceability
(or the modification to conform to such Laws or policies) of any provisions of
this Section 4.11 shall not render unenforceable or impair the remainder of the
provisions of this Section 4.11. Accordingly, if at the time of enforcement of
any provision of this Section 4.11, a court of competent jurisdiction holds that
the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or geographic
area reasonable under such circumstances shall be substituted for the stated
period, scope or geographic area and that such court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and
geographical area permitted by applicable Law.
     (h) The Seller expressly acknowledges that the restrictive covenants set
forth in this Section 4.11, including the geographic scope and duration of such
covenants, are necessary in order to protect and maintain the proprietary
interests and other legitimate business interests of the Buyer and its
Affiliates, and that any violation thereof could result in irreparable injury to
the Buyer and its Affiliates that would not be readily ascertainable or
compensable in terms of money, and therefore the Buyer and its Affiliates shall
be entitled to seek from any court of competent jurisdiction temporary,
preliminary and permanent injunctive relief as well as damages, which rights
shall be cumulative and in addition to any other rights or remedies to which it
may be entitled. The Seller further agrees that if it is determined that it has
willfully breached the terms of this Section 4.11, the Buyer and its Affiliates
shall be entitled to recover from the Seller all reasonable costs and reasonable
attorney’s fees incurred as a result of its attempts to redress such breach or
to enforce its rights and protect its legitimate interests.
     (i) If the Seller Parent or any controlled Affiliate of the Seller Parent
acquires more than 50% of the voting securities of any Person that distributes
life and annuity products through the Merrill Lynch Global Private Client
Network as of the date of such acquisition, the Buyer and the Seller shall
implement the procedures set forth in Section 4.11(i) of the Seller Disclosure
Letter.
     Section 4.12 Use of Name. As soon as practicable after the Closing Date,
the Buyer will change the names of the Companies to names that do not include a
Seller Mark or any name or mark similar thereto and make all necessary legal
filings with the appropriate Governmental Authority to effect such change.

32



--------------------------------------------------------------------------------



 



     Section 4.13 Practices and Procedures.
     (a) The Buyer acknowledges that the Seller and the Seller Affiliates may
have certain obligations and liabilities from and after the Closing arising out
of or resulting from the manner in which Life Insurance and Annuity Contracts
were marketed or sold prior to the Closing through Merrill Lynch Global Private
Client Network. Accordingly, from and after the Closing, the Buyer shall
cooperate in all reasonable respects with the Seller and the Seller Affiliates
with respect to the defense or settlement of, or other response to, any
complaint of any kind asserted against the Seller or any Seller Affiliate with
respect to the manner in which any such Life Insurance and Annuity Contract was
marketed or sold prior to the Closing, including, at the reasonable written
request of the Seller or any Seller Affiliate, by (i) furnishing or causing to
be furnished, records, information and testimony, and attending conferences,
discovery proceedings, trials or appeals in connection therewith and (ii)
maintaining, terminating or modifying any practices, policies or procedures of
the Companies with respect to the administration, interpretation or enforcement
of any such Life Insurance and Annuity Contract in order to facilitate any such
defense, settlement or response, as the case may be; provided that the Buyer
shall not be obligated to take any action pursuant to this Section 4.13(a) if
(x) such action, measured from the perspective of the Buyer and after giving
effect to the impact of any related indemnity of the Buyer under
Section 5.2(b)(iii), is commercially unreasonable or (y) the Buyer has been
advised in writing by its counsel that there is a substantial likelihood that
such action would violate applicable Law.
     (b) Without limiting the generality of the foregoing, the Buyer shall cause
the Companies at all times from and after the Closing to (i) maintain in all
material respects the policies, practices and procedures that shall set forth on
Section 8.2(i) of the Deliverables Schedule (as defined in the Distribution
Agreement) to the Distribution Agreement with respect to the closed block of
life insurance policies referred to thereon, (ii) ensure that the guaranteed
interest rate for the Company’s single premium whole life block of business
(non-variable) will be at least 4%, net of the cost of insurance, as shall be
set forth with more particularity on Section 8.2(ii) of the Deliverables
Schedules (as defined in the Distribution Agreement) to the Distribution
Agreement, (iii) maintain in all material respects the functionality of the
Companies’ administrative systems as in effect on the date hereof so as to
enable the Seller and the Seller Affiliates to comply with the specific terms of
the open ended settlements entered into prior to the Closing with respect to
certain Life Insurance and Annuity Contracts, as shall be set forth with more
particularity on Section 8.2(iii) of the Deliverables Schedule (as defined in
the Distribution Agreement) to the Distribution Agreement, and (iv) maintain the
policy history of each Life Insurance and Annuity Contract marketed and sold by
the Companies prior to the Closing in substantially the same manner in which
such policy histories have been maintained by the Companies prior to the
Closing.

33



--------------------------------------------------------------------------------



 



     Section 4.14 Indemnification and Insurance.
     (a) From and after the Closing, the Buyer shall cause the Companies to
continue to indemnify and hold harmless each Company’s present and former
directors, officers, and employees, in their capacities as such, from and
against all damages, costs and expenses incurred or suffered in connection with
any threatened or pending Action or Proceeding at law or in equity relating to
the Transferred Business (including actions related to this Agreement, the
Ancillary Transaction Agreements, or the transactions contemplated hereby or
thereby) or the status of such individual as a director, officer, or employee at
or prior to the Closing, to the fullest extent permitted by applicable Law. The
Buyer shall cause each Company to retain in the certificate or articles of
incorporation or by-laws (or the comparable corporate charter documents) of each
Company any indemnification provision or provisions, including provisions
respecting the advancement of expenses, in effect immediately prior to the date
of this Agreement solely for the benefit of each Company’s officers, directors
and employees that existed immediately prior to the Closing and during the time
period prior to the Closing, and not thereafter amend the same with respect to
such persons (except to the extent that such amendment preserves, increases or
broadens the indemnification or other rights theretofore available to such
officers, directors employees and agents).
     (b) For six years from the Closing, the Buyer shall cause to be maintained
in effect an officers’ and directors’ liability insurance policy, with an
insurer with a Standard & Poor’s or AM Best’s rating of at least A- — VIII that
provides coverage for acts or omissions occurring prior to the Closing covering
each Person currently covered by such insurance policies held by or for the
benefit of each Company and its respective directors, officers, and employees on
terms with respect to coverage and in amounts no less favorable in the aggregate
than those of such policies in effect on the date of this Agreement (the
“Existing Insurance”). The Buyer shall satisfy its obligations under this
Section 4.14(b) by causing each Company to purchase a “tail” policy from an
insurer with a Standard & Poor’s or AM Best’s rating of at least A- — VIII,
which (i) has an effective term of six years from the Closing, (ii) covers each
Person currently covered by the Existing Insurance for actions and omissions
occurring on or prior to the Closing and (iii) contains terms that are no less
favorable in the aggregate than those of the Existing Insurance ; provided,
however, that the Buyer shall not be obligated to make annual premium payments
for such insurance to the extent such premiums exceed 150% of the premiums paid
as of the date hereof by the Buyer for such insurance (the “Current Premium”),
and if such premiums for such insurance would at any time exceed 150% of the
Current Premium, then the Buyer shall cause to be maintained policies of
insurance which, in the Buyer’s reasonable determination, provide the maximum
coverage available at an annual premium equal to 150% of the Current Premium. In
lieu of such coverage, the Buyer may substitute a prepaid “tail” policy for such
coverage, which the Buyer may obtain prior to the Closing for a cost not in
excess of the amount set forth in Section 4.14(b) of the Buyer Disclosure Letter
or by causing each such Person to become a “covered person” under any D&O policy
maintained by the Buyer or any Affiliate of the Buyer which provides coverage in
amounts and on terms no less favorable in the aggregate then those provided to
such Persons under the Existing Insurance.

34



--------------------------------------------------------------------------------



 



     Section 4.15 Transition Assistance. Between the date hereof and the
Closing, subject to applicable Law, the parties shall use commercially
reasonable efforts to cooperate in planning for executing and providing
knowledge transfer with respect to transition and migration of the Transferred
Business (including the data, systems, operations and administration) to the
Buyer as of the Closing, in accordance with a mutually agreed upon timetable and
processes; provided, that the foregoing shall be done in a manner so as not to
interfere unreasonably with the conduct of the business of any party hereto or
any of their respective Affiliates.
     Section 4.16 Intellectual Property License. Effective immediately after the
Closing, the Seller Parent, on behalf of itself and its Affiliates, shall grant,
to the Companies a non-exclusive, sublicenseable (but solely for the benefit of
the Transferred Business), royalty-free and transferable (but only to the
Companies’ Affiliates) right to use the advertising materials used in the
Transferred Business as of the Closing Date, and created derivative works based
thereon, for one (1) year after the Closing solely for use in connection with
the Transferred Business. The Companies shall own all right, title and interest
in and to the aforesaid derivative works developed by or on their behalf.
     Section 4.17 Distribution Agreements. Effective as of the Closing, (i) the
Buyer shall have the right to cause each of the Companies and a registered
broker-dealer Affiliated with it (the “New Principal Underwriter”), to enter
into one or more principal underwriting agreements, on mutually agreeable terms
compliant with the Distribution Agreement, with respect to the offer and sale of
the Investor Choice Annuity (as defined in the Distribution Agreement) and the
receipt of additional premiums under the Life Insurance and Annuity Contracts
after the Closing, and (ii) the Seller shall cause the appropriate Seller
Distributors (as defined in the Distribution Agreement) (including Merrill
Lynch, Pierce, Fenner & Smith, Incorporated and Merrill Lynch Life Agency), and
the Buyer shall cause the Companies and the New Principal Underwriter, to enter
into distribution agreements on mutually agreeable terms compliant with the
Distribution Agreement as necessary to permit the sale of Investor Choice
Annuities and the receipt of additional premium under the Life Insurance and
Annuity Contracts after the Closing.
     Section 4.18 Ancillary Transaction Agreements. Effective as of the Closing,
each of the Seller and the Buyer and any of their respective Affiliates which is
a party to any of the Ancillary Transaction Agreements shall enter into, or
cause its applicable Affiliate to enter into, each such Ancillary Transaction
Agreements to which it is a party.

35



--------------------------------------------------------------------------------



 



     Section 4.19 Roszel Agreements.
     (a) Prior to the Closing, the Seller shall terminate each of (i) the
agreement between the Seller and Roszel Advisors, LLC (“Roszel”) dated as of
July 1, 2002, whereby Roszel pays the Seller for certain administrative services
(the “Roszel Administrative Services Agreement”), and (ii) the agreement between
the Seller and MLLIC, dated as of July 1, 2002, whereby MLLIC performs certain
administrative services and the Seller pays to MLLIC the entire amount the
Seller receives under the Administrative Services Agreement. Prior to the
Closing, the Seller shall cause each of MLLIC and MLLICNY to enter into an
agreement with Roszel with terms and conditions substantially similar to those
set forth in the Administrative Services Agreement attached hereto as Exhibit G.
     (b) Prior to the Closing, the Seller shall cause each of MLLIC and MLLICNY
to enter into an agreement with Roszel or another Seller Affiliate that provides
for Investment Management Services (as defined in the Distribution Agreement) to
be performed by Roszel or such Seller Affiliate with respect to the “Merrill
Lynch Investor Choice Annuity” (as defined in the Distribution Agreement)
product in exchange for a fee and otherwise on terms and conditions
substantially similar to the terms and conditions set forth in the Roszel
Investment Management Services Term Sheet attached hereto as Exhibit H.
     Section 4.20 Third Party Consents. The Seller will use its commercially
reasonable efforts between the date hereof and the Closing Date to obtain any
consents of third parties necessary for the conduct of the Transferred Business
by the Companies following the Closing, to the extent required. In the event
that any such consent is not obtained prior to the Closing, the Seller shall,
pursuant to and in accordance with the terms and conditions of the Transition
Services Agreement, provide the Buyer with the a sublicense with respect to the
license agreement under which such consent is required until such consent is
obtained or as otherwise set forth in the Transition Services Agreement.
     Section 4.21 Reinsurance Disputes. Following the Closing, the Seller shall,
at the reasonable request of the Buyer, reasonably cooperate with the Buyer in
connection with any ongoing Actions or Proceedings involving disputes between
the Companies and their reinsurers, including making employees of the Seller or
any Seller Affiliates available on a mutually convenient, commercially
reasonable, basis to provide information and other assistance including
testimony in connection with such Actions or Proceedings. The Buyer shall
reimburse the Seller for any reasonable out-of-pocket costs incurred by the
Seller or any Seller Affiliates in connection with such cooperation.
     Section 4.22 Closing Announcement. Whether in conjunction with the
notification to each holder of a Life Insurance and Annuity Contract issued by
either Company about the name change of the Companies, or otherwise, the Buyer
shall cause each Company as soon as practicable to inform each such holder in
writing about the transaction and the Buyer’s transitional use of the Seller
Parent’s marks. In this regard, the parties will use commercially reasonably
efforts to agree on the content, format and size of such notice prior to the
Closing.

36



--------------------------------------------------------------------------------



 



ARTICLE V
INDEMNIFICATION
     Section 5.1 Survival. The representations and warranties of the parties
contained in this Agreement or in any certificate delivered pursuant hereto or
in connection herewith, and the right to commence any claim with respect
thereto, shall survive for eighteen (18) months after the Closing Date; provided
that (i) the representations and warranties in Section 2.19(a) (Tax Matters)
shall not survive the Closing, (ii) the representations and warranties in
Section 2.1 (Corporate Authorization), Section 2.2 (Corporate Status),
Section 2.4 (Capitalization; Title to Shares), Section 2.19(b) (Tax Matters),
Section 2.21 (Finders’ Fees), Section 3.1 (Corporate Authorization), Section 3.2
(Corporate Status), Section 3.4 (Finder’s Fees) and Section 3.7 (Tax Matters)
shall survive indefinitely and (iii) the representations and warranties in
Section 2.18 (Employee Benefit Plans and Related Matters; ERISA) with respect to
ERISA, shall survive for 3 years after the Closing. The covenants and agreements
contained in this Agreement to be performed or complied with after the Closing
Date shall survive until fully performed or complied with; provided, that this
provision is not intended to release any party from liability for any breach
occurring prior to the Closing of any covenant or agreement that does not
survive the Closing. Notwithstanding the preceding sentences, any breach of a
representation, warranty, covenant or agreement in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentences, if notice of the
inaccuracy or breach thereof giving rise to such right of indemnity shall have
been given to the party against whom such indemnity may be sought prior to such
time, which notice describes in reasonable detail the facts and circumstances
with respect to the subject matter of such Indemnified Party’s claim, and the
nature of such claim; provided, that, in the case of any such alleged breach
constituting a Third Party Claim, such representation and warranty shall so
continue to survive only to the extent such Indemnified Party has received a
written notice from a third party asserting the claim that constitutes the basis
of such Third Party Claim prior to the time such representation and warranty
otherwise ceases to survive hereunder.
     Section 5.2 Indemnification.
     (a) From and after the Closing, subject to the terms of this Article V, the
Seller and the Seller Parent shall, jointly and severally, defend, indemnify and
hold harmless the Buyer, each Company and their Affiliates and their respective
directors, officers and employees (the “Buyer Indemnified Parties”) from and
against, and pay or

37



--------------------------------------------------------------------------------



 



reimburse the Buyer Indemnified Parties for, any and all Losses resulting from
or arising out of (i) any inaccuracy in or breach of any representation or
warranty as of the date hereof and as of the Closing Date (or such other date
specified in such representation or warranty) by the Seller Parent or the Seller
in or pursuant to this Agreement (other than any representation and warranty
contained in Section 2.19(a)), in all cases, other than with respect to the
Included Seller Materiality Representations, without giving effect to any
limitation as to “materiality” or “Company Material Adverse Effect” contained
therein (“Seller Warranty Breach”), (ii) any failure of the Seller Parent or the
Seller to perform any covenant or agreement under this Agreement, provided that
the Seller Parent and the Seller shall not have any liability pursuant to this
Section 5.2 as a result of any Losses resulting from Taxes of the Companies the
sole remedies for which shall be those found in Section 8.1, (iii) the Buyer’s
performance of its obligations under Section 4.13 (other than expenses incurred
in the ordinary course of business in providing the services described in
Section 4.13(b)), (iv) the Scheduled Liabilities, (v) the Excluded Liabilities,
(vi) any failure to obtain any third party consent set forth in Section 5.2 of
the Seller Disclosure Letter or (vii) any bad faith, misconduct, willful
malfeasance or violation of applicable Law by the Seller, any Seller Distributor
(as defined in the Distribution Agreement) or any of their respective employees,
agents or registered representatives in the underwriting, marketing,
solicitation of applications for or sales of the Companies’ products prior to
the Closing (other than to the extent resulting from or arising out of matters
disclosed in Sections 2.7 and 2.11 of the Seller Disclosure Letter, except
Scheduled Liabilities, which are indemnified to the extent indemnified under
Section 5.2(a)(iv), and Excluded Liabilities, which are indemnified to the
extent indemnified under Section 5.2(a)(v)).
     (b) From and after the Closing, subject to the terms of this Article V, the
Buyer shall defend, indemnify and hold harmless the Seller Parent, the Seller
and their respective Affiliates and their respective directors, officers and
employees (the “Seller Indemnified Parties”) from and against, and pay or
reimburse the Seller Indemnified Parties for, any and all Losses resulting from
or arising out of (i) any inaccuracy in or breach of any representation or
warranty as of the date hereof and as of the Closing Date (or such other date
specified in such representation or warranty) by the Buyer in or pursuant to
this Agreement, in all cases, other than the Included Buyer Materiality
Representations, without giving effect to any limitation as to “materiality” or
“Buyer Material Adverse Effect” contained therein (“Buyer Warranty Breach”),
(ii) any failure of the Buyer to perform any covenant or agreement under this
Agreement, (iii) any liability imposed on the Seller or any Seller Affiliates
from and after the Closing in its respective capacity as a distributor of any
policy of either Company that is in force as of the Closing that would not have
been imposed on it but for actions taken by the Buyer, the Companies or any of
their respective Affiliates after the Closing with respect to the
interpretation, administration and enforcement of such policies that are
inconsistent with the manner in which such policies were interpreted,
administered or enforced, as the case may be, by the Seller and the Companies
prior to the Closing (the “Seller Pre-Closing

38



--------------------------------------------------------------------------------



 



Practices and Procedures”), provided that prior to the termination of the
Transition Services Agreement in accordance with its terms only, this
indemnification should apply only to the extent the Seller Pre-Closing Practices
and Procedures (A) have been written and disclosed in any prospectus filed with
the SEC relating to any Life Insurance and Annuity Contract or (B) otherwise
become known to any responsible officer of the Buyer or any Affiliate of the
Buyer during the term of the Transition Services Agreement, except, in all
cases, to the extent that (x) any such liabilities result from or arise out of
any Scheduled Liabilities or Excluded Liabilities, (y) such action by the Buyer
is taken at the request of the Seller or the Seller Parent, or (z) the Buyer is
advised in writing by its counsel that such action by the Buyer is necessary to
avoid a substantial likelihood of a violation of applicable Law, (iv) any Seller
Guarantee, (v) the Transferred Liabilities, or (vi) the Buyer’s ownership,
operation or use of the Transferred Assets following the Closing, except to the
extent that any Losses result from or arise out of any Seller Warranty Breach.
     Section 5.3 Certain Limitations.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
with respect to indemnification by the Seller Parent and the Seller for any
Seller Warranty Breach pursuant to Section 5.2(a)(i), (i) the Seller Parent and
the Seller shall not be liable unless and until the cumulative amount of Losses
with respect to all such Seller Warranty Breaches (excluding all Losses which
may result from or arise out of any Seller Warranty Breach but which also are
separately indemnifiable under any other provision of this Agreement) exceeds
$12,500,000, and then only to the extent of such excess, and (ii) the Seller
Parent and the Seller shall not be liable for any single claim with respect to
any Seller Warranty Breach which results in Losses of $100,000 or less
(provided, that claims arising out of similar facts or circumstances shall be
aggregated for this purpose) and such claims below such $100,000 amount shall
not be counted for purposes of Section 5.3(a)(i). In addition, notwithstanding
anything in this Agreement to the contrary, the Seller Parent’s and the Seller’s
maximum liability for all Seller Warranty Breaches and Scheduled Liabilities
shall not exceed $200,000,000 in the aggregate, provided that this limitation
shall not apply to any Seller Warranty Breach of Section 2.1 (Corporate
Authorization), Section 2.2 (Corporate Status), Section 2.4 (Capitalization;
Title to Shares) or Section 2.21 (Finders’ Fees).
     (b) Notwithstanding anything to the contrary contained in this Agreement,
with respect to indemnification by the Buyer for any Buyer Warranty Breach
pursuant to Section 5.2(b)(i), (i) the Buyer shall not be liable unless and
until the cumulative amount of Losses with respect to all such Buyer Warranty
Breaches (excluding all Losses which may result from or arise out of any Buyer
Warranty Breach but which are separately indemnifiable under any other provision
of this Agreement) exceeds $12,500,000, and then only to the extent of such
excess, (ii) the Buyer shall not be liable for any single claim with respect to
any Buyer Warranty Breach which results in Losses of $100,000 or

39



--------------------------------------------------------------------------------



 



less (provided claims arising out of similar facts or circumstances shall be
aggregated for this purpose) and such claims below such $100,000 amount shall
not be counted for purposes of Section 5.3(b)(i), and (iii) the Buyer’s maximum
liability for all Buyer Warranty Breaches shall not exceed $200,000,000 in the
aggregate, provided that this Section 5.3(a) shall not apply to any Buyer
Warranty Breach of Section 3.1 (Corporate Authorization), Section 3.2 (Corporate
Status) or Section 3.4 (Finders’ Fees).
     (c) The Buyer agrees that, except to the limited extent expressly set forth
in Section 2.6(b), none of the representations and warranties set forth in
Article II shall be construed in any way as a representation or warranty as to
the adequacy or sufficiency, for any purpose, of the reserves held by the
Companies against the liabilities arising under the terms of the Life Insurance
and Annuity Contracts issued by them or as a guarantee as to the collectibility
of any reinsurance balances ceded to third party reinsurers. Without limiting
the generality of the foregoing, except as expressly set forth in
Section 2.6(b), the Seller makes no representation or warranty whatsoever, and
shall provide no indemnity or guarantee of any sort or incur any liability with
respect to any such reserves, or the development or adequacy thereof, or the
collectibility of ceded reinsurance balances, provided that notwithstanding the
foregoing, the provisions of this Section 5.3(c) shall not apply to any
non-collectibility of ceded reinsurance balances resulting from a breach prior
to the Closing of any reinsurance agreement by any Company.
     (d) Subject to each party’s right to seek specific performance pursuant to
Section 4.11 and Section 10.13 and to pursue any claim with respect to fraud or
intentional misrepresentation, Article V and Article VIII of this Agreement
provide the sole and exclusive remedies after the Closing for any
misrepresentation, breach of warranty, covenant or other agreement, or claim of
any nature arising out of or related to this Agreement or the transactions
provided for hereby. Notwithstanding anything in this Agreement or any Ancillary
Transaction Agreement to the contrary, if an Indemnified Party has the right to
indemnification or recovery under more than one provision of this Agreement or
any of the Ancillary Transaction Agreements, an Indemnified Party shall have the
right to seek and obtain indemnification or other recovery for all Losses and
other recoveries allowed under each such provision; provided, that such
Indemnified Party shall not obtain duplicative recoveries.
     (e) Any breach of or inaccuracy in any representation or warranty of the
Seller given as of the Closing Date resulting from any failure to take an action
by the Seller or either Company due to the Buyer’s unreasonable or untimely
refusal to give its consent to a written request by the Seller under Section 4.2
(provided that Buyer has received a Section 4.2 Notice) shall, unless and to the
extent that such representation was breached or inaccurate as of the date
hereof, not be deemed to have been breached or to be inaccurate for purposes of
this Article V, and no Losses arising out of or resulting in any manner from any
such breach or inaccuracy as of the Closing Date shall be in any manner
indemnifiable under this Article V or otherwise.

40



--------------------------------------------------------------------------------



 



     Section 5.4 Calculation of Losses.
     (a) Any indemnity payment made by an Indemnifying Party to an Indemnified
Party pursuant to Section 5.2 shall be made net of (x) any amounts actually
recovered by the Indemnified Party under applicable insurance policies or from
any other Person alleged to be responsible for the matters underlying such
indemnity payment less (y) any related costs and expenses, including the
aggregate cost of pursuing any related insurance claims plus any related
increases in insurance premiums or other chargebacks; provided, however, that
notwithstanding anything in Section 5.4(d) to the contrary no party shall have
any obligation to seek to recover any insurance proceeds or to initiate a
lawsuit against any other Person in connection with making a claim under this
Article V. If the Indemnified Party receives any amounts under applicable
insurance policies or from any other Person alleged to be responsible for the
matters underlying such indemnity payment subsequent to an indemnification
payment by the Indemnifying Party, then the Indemnified Party shall promptly
reimburse the Indemnifying Party for any payment made or expense incurred by the
Indemnifying Party in connection with providing such indemnification payment up
to the amount received by the Indemnified Party.
     (b) The amount of any indemnities payable by the Seller Parent or the
Seller to the Buyer Indemnified Parties pursuant to Section 5.2(a) or
Section 8.1(a) shall be reduced by any reserves in respect of the Loss giving
rise to such indemnity payment recorded on either Year End Balance Sheet to the
extent such reserves are specifically related to such Loss.
     (c) Each Indemnified Party shall use commercially reasonable efforts to
mitigate any Loss that the Indemnified Party asserts or is reasonably likely to
assert under this Article V upon a responsible officer of any Indemnified Party
becoming aware of any event that would reasonably be expected to give rise to
such assertion. In the event that the Indemnified Party shall fail to make, or
cause to be made, any such commercially reasonable efforts to mitigate any such
claim or liability, then notwithstanding anything to the contrary contained in
this Agreement, the Indemnifying Party shall not be required to indemnify any
Indemnified Party for that portion of any Losses that would reasonably be
expected, individually or in the aggregate, to have been avoided if the
Indemnified Party had made such efforts.
     (d) Each Indemnified Party shall use all commercially reasonable efforts to
collect any and all amounts available under insurance coverage or from any other
Person alleged to be responsible for any Losses payable under Section 5.2, and
shall take such actions in such respect as the Indemnifying Party may reasonably
request. If the Indemnified Party receives any payment from the Indemnifying
Party in respect of any Losses pursuant to Section 5.2 and the Indemnified Party
could have recovered all or part

41



--------------------------------------------------------------------------------



 



of such Losses from a third party based on the underlying claim asserted against
the Indemnifying Party, the Indemnified Party shall assign such of its rights to
proceed against such third party as are necessary to permit the Indemnifying
Party to recover from such third party the amount of such payment.
     (e) Any indemnification payments made pursuant to this Agreement shall be
treated for Tax purposes as an adjustment to the Purchase Price, unless
otherwise required by applicable Law.
     (f) No Indemnifying Party shall be liable pursuant to Section 5.2(a) or
5.2(b), as the case may be, in respect of any Loss if such Loss would not have
arisen but for, or to the extent any Loss is increased as a result of, (i) the
passing of, or a change in, a Law or a change to any written interpretation of
the Law or administrative practice of any Governmental Authority occurring on or
after the Closing or (ii) the change by statute or by any regulatory or other
similar official auditing standards body of any accounting policy applicable to
the applicable Indemnified Party.
     (g) No Indemnifying Party shall be liable to any Indemnified Party in
respect of any Loss under this Article V to the extent such Loss is attributable
to, or to the extent any Loss is increased as a result of, any (i) act,
omission, transaction, or arrangement carried out at the written request of or
with the written approval of such Indemnified Party, (ii) act, transaction or
arrangement carried out by or on behalf of such Indemnified Party if such act,
transaction or arrangement was not commercially reasonable independent of such
Indemnified Party’s rights to indemnification under this Agreement, or (iii)
breach by such Indemnified Party of any of its obligations under this Agreement
or any Ancillary Transaction Agreements or any obligations entered into pursuant
thereto.
     Section 5.5 Indemnification Notice Procedures.
     (a) A party entitled to indemnification under Section 5.2 shall be referred
to as an “Indemnified Party.” A party obligated to indemnify an Indemnified
Party under Section 5.2 shall be referred to as an “Indemnifying Party.”
     (b) Each Indemnified Party agrees to provide prompt written notice (the
“Indemnification Notice”) to the Indemnifying Party of the assertion of any
claim, or the commencement of any suit, action or proceeding in respect of which
indemnity may be sought under this Article V, which Indemnification Notice
shall: (i) specify in reasonable detail the basis on which indemnification is
being asserted, (ii) provide a reasonable estimate of the amount of the Losses
asserted therein, (iii) specify the provision or provisions of this Agreement
under which such Losses are asserted and (iv) in the case of a claim asserted by
any third party (“Third Party Claim”), include copies of all notices and
documents (including court papers), if any, served on or received by the
Indemnified Party by such third party. Notwithstanding the foregoing, the
failure to give an Indemnification Notice shall not affect the indemnification
sought hereunder except to

42



--------------------------------------------------------------------------------



 



the extent the Indemnifying Party shall have been actually prejudiced as a
result of such failure (except that the Indemnifying Party shall not be liable
for any expenses incurred during the period in which the Indemnified Party
failed to give such notice). Thereafter, the Indemnified Party shall promptly
deliver to the Indemnifying Party copies of all notices and documents (including
court papers) received by the Indemnified Party relating to any Third Party
Claim as to which indemnity may be sought hereunder. Notwithstanding anything to
the contrary in this Section 5.5(b), unless the Indemnifying Party assumes the
defense of such Third Party Claim, the Indemnified Party is not obligated to
make available to the Indemnifying Party documentation that is subject to
attorney client privilege, work product protection or any other applicable
privilege or protection.
     Section 5.6 Indemnification Procedures for Claims by an Indemnified Party.
     (a) In the event that the Indemnifying Party shall object to the
indemnification of an Indemnified Party in respect of any claim or claims
specified in any Indemnification Notice, the Indemnifying Party shall, within
thirty (30) days after receipt by the Indemnifying Party of such Indemnification
Notice, deliver to the Indemnified Party a notice to such effect and the
Indemnifying Party and the Indemnified Party shall, within the forty-five
(45) day period beginning on the date of receipt by the Indemnified Party of
such objection, attempt in good faith to agree upon the rights of the respective
parties with respect to each of such claims to which the Indemnifying Party
shall have so objected. If the Indemnified Party and the Indemnifying Party
succeed in reaching agreement on their respective rights with respect to any of
such claims, the Indemnified Party and the Indemnifying Party shall promptly
prepare and sign a memorandum setting forth such agreement. Should the
Indemnified Party and the Indemnifying Party be unable to agree as to any
particular item or items or amount or amounts within such time period or any
additional time period agreed to in writing by the parties, then either the
Indemnified Party or the Indemnifying Party shall submit such dispute to a court
of competent jurisdiction as set forth in Section 10.13.
     (b) Claims for Losses specified in any Indemnification Notice to which an
Indemnifying Party shall not object in writing within forty-five (45) days of
receipt of such Indemnification Notice, claims for Losses covered by a
memorandum of agreement of the nature described in Section 5.6(a), and claims
for Losses the validity and amount of which have been the subject of judicial
determination as described in Section 5.6(a) or shall have been settled with the
consent of the Indemnifying Party, as described in Section 5.7, are hereinafter
referred to, collectively, as “Agreed Claims.” Within ten (10) Business Days of
the determination of the amount of any Agreed Claim, the Indemnifying Party
shall pay to the Indemnified Party an amount equal to the Agreed Claim by wire
transfer in immediately available funds to the bank account or accounts
designated by the Indemnified Party in a notice to the Indemnifying Party not
less than two (2) Business Days prior to such payment.

43



--------------------------------------------------------------------------------



 



     Section 5.7 Indemnification Procedures for Third Party Claims.
     (a) The Indemnifying Party shall be entitled to assume, conduct and
control, through counsel of its own choosing and at its own expense, the
settlement or defense of any Third Party Claim; provided, however, that if the
Indemnifying Party does not promptly assume the defense of such Third Party
Claim within fifteen (15) Business Days following the receipt of an
Indemnification Notice or does not elect to defend such Third Party Claim, the
Indemnified Party shall have the right, in addition to any other right or remedy
it may have hereunder, at the Indemnifying Party’s expense, to assume and
thereafter conduct such defense with counsel of its own choosing; provided, that
the Indemnified Party shall obtain the prior written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld, delayed or
conditioned), without prejudice to the ability of the Indemnified Party to
enforce its claim for indemnification against the Indemnifying Party hereunder
before entering into any settlement or compromising, discharging or admitting
any liability with respect to any such Third Party Claim. If the Indemnifying
Party shall assume the control of the defense of any Third Party Claim in
accordance with the provisions of this Section 5.7(a), (i) the Indemnifying
Party shall obtain the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, delayed or conditioned) before
entering into any settlement of such Third Party Claim, if the settlement does
not release the Indemnified Party from all liabilities and obligations with
respect to such Third Party Claim or the settlement imposes injunctive or other
equitable relief against the Indemnified Party or admits any liability in
connection therewith, (ii) the Indemnified Party shall be entitled to
participate in (but not conduct or control) the defense of such Third Party
Claim and to employ separate counsel of its choice for such purpose, and (iii)
the Indemnified Party shall promptly provide to the Indemnifying Party copies of
all notices and documents not supplied with the Indemnification Notice because
of any privilege. The fees and expenses of such separate counsel shall be paid
by the Indemnified Party; provided, however, that such Indemnified Party will be
entitled to participate in any such defense with separate counsel at the expense
of the Indemnifying Party if (x) authorized by the Indemnifying Party to
participate or (y) in the opinion of counsel to the Indemnified Party, a
conflict or potential conflict exists between the Indemnified Party and the
Indemnifying Party that would make such separate representation advisable; and
provided further, that the Indemnifying Party will not be required to pay for
more than one such counsel for all Indemnified Parties in connection with any
Third Party Claim.
     (b) Each party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith. All reasonable
out-of-pocket costs and expenses incurred in connection with the Indemnified
Party’s cooperation shall be borne by the Indemnifying Party.

44



--------------------------------------------------------------------------------



 



ARTICLE VI
CONDITIONS PRECEDENT
     Section 6.1 Conditions to Each Party’s Obligations. The respective
obligations of each party to effect the purchase and sale of the Shares and the
other actions to be taken hereunder at the Closing are subject to the
satisfaction or waiver by such party on or prior to the Closing of the following
conditions:
     (a) Any applicable waiting period under the HSR Act with respect to the
transactions contemplated by this Agreement shall have expired or been
terminated.
     (b) Other than with respect to the HSR Act, (i) all authorizations,
consents and approvals of, and filings and notifications with or to Insurance
Departments required to be made or obtained prior to the Closing in connection
with the execution, delivery and performance of this Agreement and the Ancillary
Transaction Agreements shall have been made or obtained, as the case may be, and
(ii) other authorizations, consents and approvals of, and filings and
notifications with or to, other Governmental Authorities required to be made
prior to the Closing Date in connection with the execution, delivery and
performance of this Agreement and the Ancillary Transaction Agreements, and, in
the case of both clauses (i) and (ii), as listed in Section 6.1 of the Seller
Disclosure Letter shall have been made or obtained, except, in the case of
clause (ii), to the extent that the failure to make or obtain such
authorizations, consents, approvals, filings and notifications would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect or a Buyer Material Adverse Effect, and, in the case of
both clauses (i) and (ii), without any conditions, restrictions, undertakings or
limitations which would, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect or a Buyer Material Adverse
Effect.
     (c) No Governmental Authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction, determination or other order that, in each case,
restrains, enjoins or otherwise prohibits, or seeks to restrain, enjoin or
otherwise prohibit consummation of the transactions contemplated by this
Agreement or makes illegal the consummation of such transactions, provided that
the party seeking to invoke this condition shall have used all commercially
reasonable efforts to have any such order, injunction or determination revoked,
vacated or reversed.
     (d) The Buyer and the Seller shall each have executed a duly completed copy
of the IRS Form 8023 or any successor form thereto with respect to each Company
and such forms shall have been provided to the Buyer in accordance with
Section 8.10.
     Section 6.2 Conditions to Obligations of the Buyer. The obligations of the
Buyer to effect the purchase and sale of the Shares and the other actions to be
taken hereunder at the Closing are further subject to the satisfaction or waiver
by the Buyer on or prior to the Closing of the following conditions:

45



--------------------------------------------------------------------------------



 



     (a) The representations and warranties of the Seller Parent and the Seller
set forth in this Agreement shall be true and correct as of the date hereof and
as of the Closing Date as though made on and as of the Closing Date (except that
those representations and warranties which address matters only as of the date
hereof or other particular date shall be true and correct only as of the date
hereof or other such particular date), except where the failure of such
representations and warranties to be so true and correct as of the Closing Date
(without giving effect to any limitation as to “materiality” or “Company
Material Adverse Effect” contained therein) would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect, and
the Buyer shall have received a certificate signed on behalf of the Seller by an
executive officer of the Seller to such effect.
     (b) Each of the Seller Parent and the Seller shall have performed in all
material respects all obligations required to be performed by it under this
Agreement on or prior to the Closing Date, and the Buyer shall have received a
certificate signed on behalf of the Seller by an executive officer of the Seller
to such effect.
     (c) Each of the Seller Parent and the Seller shall have delivered, or
caused to be delivered, to the Buyer each of the Ancillary Transaction
Agreements duly executed by it or a Seller Affiliate party thereto, as
applicable.
     (d) The Seller shall have delivered to the Buyer certificates for the
Shares duly endorsed or accompanied by stock powers duly endorsed in blank, with
any required transfer stamps affixed thereto.
     Section 6.3 Conditions to Obligations of the Seller. The obligations of the
Seller to effect the purchase and sale of the Shares and the other actions to be
taken hereunder at the Closing are further subject to the satisfaction or waiver
by the Seller on or prior to the Closing of the following conditions:
     (a) The representations and warranties of the Buyer set forth in this
Agreement shall be true and correct as of the date hereof and as of the Closing
Date as though made on and as of the Closing Date (except that those
representations and warranties which address matters only as of the date hereof
or other particular date shall be true and correct only as of the date hereof or
other such particular date), except where the failure of such representations
and warranties to be so true and correct as of the Closing Date (without giving
effect to any limitation as to “materiality” or “Buyer Material Adverse Effect”
contained therein) would not reasonably be expected, individually or in the
aggregate, to have a Buyer Material Adverse Effect; and the Seller shall have
received a certificate signed on behalf of the Buyer by an executive officer of
the Buyer to such effect.

46



--------------------------------------------------------------------------------



 



     (b) The Buyer shall have performed in all material respects all obligations
required to be performed by it under this Agreement on or prior to the Closing
Date, and the Seller shall have received a certificate signed on behalf of the
Buyer by an executive officer of the Buyer to such effect.
     (c) The Buyer shall have delivered, or caused to be delivered, to the
Seller each of the Ancillary Transaction Agreements duly executed by the Buyer.
ARTICLE VII
[Intentionally omitted.]
ARTICLE VIII
TAX MATTERS
     Section 8.1 Liability for Taxes.
     (a) The Seller shall be responsible for and shall indemnify and hold
harmless the Buyer Indemnified Parties, from and against (i) all Taxes of each
Company attributable to any Pre-Closing Period (other than any such Taxes for
which the Buyer is responsible under Section 8.8 or any Stub Period Non-Income
Taxes); (ii) any liability for Taxes arising under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local or foreign law) as a
result of a Company being a member of a consolidated, combined, unitary or
similar group on or prior to the Closing; (iii) any amount payable after the
Closing Date, as a Tax or otherwise, as a result of a Company’s being party to
any Tax sharing agreement entered into before the Closing Date; and (iv) any
liability for Taxes resulting from a breach or inaccuracy of the representations
contained in Section 2.18 or Section 2.19(b) (for this purpose, the breach of
any representation or warranty shall be determined without regard to any
limitation as to knowledge, “materiality” or “Company Material Adverse Effect”
contained therein).
     (b) The Buyer shall be responsible for and shall indemnify and hold
harmless the Seller Indemnified Parties from and against all (i) Post-Closing
Period Taxes of each Company that are not the responsibility of the Seller under
Section 8.1(a), (ii) any Stub Period Non-Income Taxes and (iii) any Taxes for
which the Buyer is responsible under Section 8.8.
     (c) Each of the Seller and the Buyer hereby agree to indemnify the other
party for, and hold the other party harmless against, any and all Losses arising
from a failure to comply with the covenants found in Section 4.2(a)(xx) and
Section 8.10.
     (d) Notwithstanding anything else in this Agreement to the contrary, the
Seller shall not indemnify the Buyer Indemnified Parties for any payments made
pursuant to Section 8.2, nor shall the Seller be in violation of any of its
representations, warranties, covenants or agreements made pursuant to this
Agreement as a result of such payments.

47



--------------------------------------------------------------------------------



 



     (e) After the Closing, the Seller or the Buyer, as the case may be, shall
provide or shall cause to be provided reimbursement for any Taxes paid after the
Closing by one party or its Affiliates (the “Tax Indemnified Party”) that are
the responsibility of the other party or its Affiliates (the “Tax Indemnifying
Party”) in accordance with the terms of this Section 8.1 or Section 8.8. Within
a reasonable time prior to the payment of any such Taxes, the Tax Indemnified
Party paying such Taxes shall give written notice to the Tax Indemnifying Party
of the Taxes payable and the amount which is the liability of each party,
although failure to do so will not relieve the Tax Indemnifying Party of its
liability hereunder except to the extent the Tax Indemnifying Party is actually
prejudiced thereby. Subject to the delivery of prior written notice regarding
any such Taxes, the party required to provide reimbursement hereunder shall pay
such amount on the later to occur of (i) the date payment is made by the party
paying such Taxes and (ii) five (5) Business Days after receipt of such prior
written notice.
     (f) For purposes of this Section 8.1, any liability for Taxes attributable
to a taxable period that begins before and ends after the Closing Date shall be
apportioned between the Pre-Closing Period and the Post-Closing Period (i) in
the case of real and personal property Taxes, by apportioning such Taxes on a
per diem basis and (ii) in the case of all other Taxes, on the basis of an
interim closing of the books as of the end of the Closing Date.
     (g) Each Tax Indemnified Party shall use commercially reasonable efforts to
mitigate any Tax that the Tax Indemnified Party is indemnified for or is
reasonably likely to be indemnified for under this Article VIII upon a
responsible officer of any Tax Indemnified Party becoming aware of any event
that would reasonably be expected to give rise to such assertion. In the event
that the Tax Indemnified Party shall fail to make, or cause to be made, any such
commercially reasonable efforts to mitigate any such claim or liability, then
notwithstanding anything to the contrary contained in this Agreement, the Tax
Indemnifying Party shall not be required to indemnify any Tax Indemnified Party
for that portion of any Taxes that would reasonably be expected, individually or
in the aggregate, to have been avoided if the Tax Indemnified Party had made
such efforts.
     (h) No Tax Indemnifying Party shall be liable to a Tax Indemnified Party in
respect of any Tax under this Article VIII to the extent such Tax is
attributable to, or to the extent any such Tax is increased as a result of, any
(i) act, omission, transaction, or arrangement carried out at the written
request of or with the written approval of such Tax Indemnified Party, (ii) act,
transaction, or arrangement that was not commercially reasonable independent of
such Tax Indemnified Party’s rights to indemnification for Taxes, or (iii)
breach by such Tax Indemnified Party of any of its obligations under this
Agreement or any Ancillary Transaction Agreement or any obligations entered into
pursuant thereto.

48



--------------------------------------------------------------------------------



 



     Section 8.2 Tax Sharing Agreements. On or prior to the Closing Date, all
Tax Sharing Agreements between either Company, on the one hand, and the Seller
or any Seller Affiliate, on the other hand, shall be terminated, such that,
after the Closing, neither the Seller nor either Company shall be bound thereby
or have any obligation or liability thereunder; provided, that, for the
avoidance of doubt, this Section 8.2 shall not apply to the obligations of the
Buyer or the Seller under this Agreement. Notwithstanding the foregoing, as soon
as is practicable after the Closing Date, each Company shall make a calculation
under the Tax Sharing Agreement of its allocation of Consolidated Income Taxes
for the taxable year that ends on the Closing Date. For purposes of this
calculation, notwithstanding anything to the contrary in the Tax Sharing
Agreement, items of income, gain, loss, deduction, expense and credits of each
Company shall be determined on the basis of an interim closing of the books for
the Pre-Closing Period. To the extent either Company has a liability under the
Tax Sharing Agreement, such Company shall make a final payment under the Tax
Sharing Agreement equal to the amount so determined. To the extent either
Company is entitled to payment under the Tax Sharing Agreement, the Seller shall
make, or shall cause to be made, a final payment to such Company equal to the
amount so determined. Payments under the prior two sentences are referred to
herein as the “Tax Allocation Amounts.” The Tax Allocation Amounts shall be
payable within sixty (60) days after the Closing Date.
     Section 8.3 Tax Returns, Elections, etc.
     (a) (i) The Seller shall prepare and timely file, or cause to be prepared
and timely filed, all Tax Returns for Consolidated Income Taxes, regardless of
when such Returns are required to be filed. Such Tax Returns, as they relate to
either Company, shall be consistent with past practice, except as required by
applicable Law or as would not have a material adverse effect on the Buyer. (ii)
The Seller shall prepare and timely file, or cause to be prepared and timely
filed, all other Tax Returns for either Company for taxable periods that end on
or before the Closing Date and that are required to be or are in fact filed
prior to the Closing (taking into account any extensions). Such Tax Returns
shall be consistent with past practice, except as required by applicable Law or
as would not have a material adverse effect on the Buyer.
     (b) The Seller shall prepare, or cause to be prepared, Tax Returns for
either Company for taxable periods that end on or before the Closing Date that
are not described in Section 8.3(a). Such Tax Returns shall be consistent with
past practice, except as required by applicable Law or as would not have a
material adverse effect on the Buyer. The Seller shall submit to the Buyer each
such Tax Return at least twenty (20) days prior to the due date (including
extensions) of such Tax Return. The Buyer shall timely file, or cause to be
timely filed, each such Tax Return in the form submitted to it by the Seller,
unless otherwise required by applicable Law or agreed by the Seller and the
Buyer. If the Buyer believes it would be a violation of applicable Law to file
any Tax Return submitted by the Seller, the Buyer agrees to notify the Seller
promptly and to negotiate in good faith regarding the filing of such return.

49



--------------------------------------------------------------------------------



 



     (c) The Buyer shall prepare and timely file, or cause to be prepared and
timely filed, all Straddle Returns of each Company. Such Tax Returns shall be
prepared, in all material respects, in a manner consistent with the positions
taken and accounting methods used on the Tax Returns filed by or with respect to
the appropriate Company prior to the Closing Date, unless otherwise required by
applicable Law or agreed by the Seller and the Buyer.
     (d) The Buyer shall prepare and timely file, or cause the Companies to
prepare and timely file, all Tax Returns required to be filed by or with respect
to each Company for any Tax period beginning after the Closing Date.
     (e) Except to the extent otherwise required by Law, the Buyer shall not,
and shall not permit any of its Affiliates to, without the prior written consent
of the Seller, which consent may not be unreasonably withheld, conditioned or
delayed, amend any Tax Returns relating in whole or in part to a Pre-Closing
Period.
     Section 8.4 Tax Payments.
     (a) The Seller shall timely pay or cause to be timely paid to the
appropriate Governmental Authority (without duplication of amounts otherwise
payable or previously paid) all Taxes required to be reported on any Tax Returns
required to be filed by the Seller pursuant to Section 8.3(a).
     (b) The Buyer shall timely pay or cause to be timely paid to the
appropriate Governmental Authority all Taxes required to be reported on any Tax
Returns required to be filed by Buyer pursuant to Section 8.3(b), Section 8.3(c)
or Section 8.3(d).
     (c) In no event shall the Seller’s and the Buyer’s obligations to pay, or
cause to be paid, Taxes in accordance with Section 8.4(a) and Section 8.4(b),
respectively, relieve the Seller or the Buyer from its obligations under
Section 8.1 to indemnify or provide reimbursement for any Taxes paid after the
Closing Date.
     Section 8.5 Tax Audits, Assistance and Cooperation.
     (a) The Seller or the Buyer, as the case may be, shall notify such other
party within fifteen (15) days after receipt by such first party or any of its
Affiliates of written notice of any pending federal, state, local or foreign Tax
audit or examination or notice of deficiency or other adjustment, assessment or
redetermination (“Tax Matters”) relating to Taxes for which such other party or
its Affiliates may be responsible under Section 8.1.

50



--------------------------------------------------------------------------------



 



     (b) The Seller shall have the sole right to control, contest, resolve and
defend against any Tax Matters relating to Taxes of either Company for which the
Seller is obligated to indemnify the Buyer under Section 8.1, provided, that the
Seller shall keep the Buyer reasonably informed on an ongoing basis with respect
to issues affecting either Company and also provided, that the Seller shall not
pay, discharge, settle, compromise, litigate, or otherwise dispose (collective
“dispose”) of any item subject to such tax proceedings with respect to any Taxes
other than Consolidated Income Taxes that will materially adversely affect the
Buyer or any of its Affiliates without obtaining prior written consent of the
Buyer, which consent shall not be unreasonably withheld, conditioned or delayed.
The Seller may elect to forgo control of any Tax proceeding that it is entitled
to control pursuant to this Section 8.5(b), and shall notify the Buyer if the
Seller elects to forgo such control. In that event, (i) the Buyer shall control
the conduct of such Tax proceeding, but shall afford the Seller and its Tax
advisers a reasonable opportunity to participate (at the Seller’s expense) in
the conduct of such Tax proceeding, including, without limitation, the right to
participate in conferences with all Governmental Authorities and submit
pertinent material in support of the Seller’s position and (ii) the Seller shall
be responsible for any reasonable fees and other out-of-pocket costs (including
reasonable outside professional fees and costs) incurred in contesting such Tax
proceeding.
     (c) After the Closing Date, each of the Seller and the Buyer shall (and
shall cause their respective Affiliates, including either Company, to):
          (i)    assist the other party in preparing any Tax Returns which such
other party is responsible for preparing and/or filing in accordance with
Section 8.3;
          (ii)    maintain and make available to the other party, on such other
party’s reasonable request, copies of any and all information, books and records
necessary to prepare and/or file any Tax Return or to respond to audits by any
Governmental Authority, for the full period of the applicable statute of
limitations, including any extensions thereof, with respect to the relevant
Taxes. After the applicable period, the Seller or the Buyer may dispose of such
information, books and records; provided, that prior to such disposition, the
Seller or the Buyer shall give the other party the opportunity to take
possession of such information, books and records;
          (iii)    upon fifteen (15) days’ notice and without undue interruption
to the business of such party or either Company, as the case may be, provide
access during normal business hours to the books and records of such party or
either Company relating to the Taxes of either Company prior to the Closing
Date;
          (iv)    within fifteen (15) days after receipt, furnish the other
party with copies of all correspondence received from any Governmental Authority
in connection with any Tax Matter of either Company or information request with
respect to any taxable period for which the other party may have a liability
under Section 8.1; and

51



--------------------------------------------------------------------------------



 




          (v)    within fifteen (15) days after receipt of a request therefor,
provide to the other party powers of attorney or similar authorizations
reasonably necessary to carry out the purposes of this Section 8.5.
     (d) If the parties disagree as to the calculation of the amount of any Tax
that is required to be calculated in applying this Article VIII, the allocation
of Purchase Price pursuant to Section 8.10(c) or the allocation of aggregate
deemed sales price (“ADSP”) and adjusted grossed up basis among the assets of
each Company pursuant to Section 8.10(c), the parties shall promptly consult
with each other and endeavor in good faith, for a period of thirty (30) days, to
resolve any such disagreements (each disagreement not so resolved, a “Tax
Dispute”). Thereafter, either party may submit the resolution of any Tax
Disputes to a mutually agreed upon nationally recognized accounting firm (or, if
they cannot mutually agree upon such firm, each party shall select a nationally
recognized accounting firm, which two firms shall mutually agree upon a third
nationally recognized accounting firm) (the “Accounting Arbitrator”) to resolve
the dispute. The Accounting Arbitrator shall only be authorized as directed by
the parties on any one issue to either (i) decide in favor of and choose the
position of either of the parties or (ii) to decide upon a compromise position
within the range of positions presented by the parties to the Accounting
Arbitrator. The Accounting Arbitrator shall base its decision solely upon the
presentations of the parties to the Accounting Arbitrator at a hearing held
before the Accounting Arbitrator and upon any materials made available by either
party and not upon independent review. The Accounting Arbitrator shall be
instructed to resolve the Tax Disputes and such resolution shall be (w) set
forth in writing and signed by the Accounting Arbitrator, (x) delivered to the
Buyer and the Seller as soon as practicable after the Tax Disputes are submitted
to the Accounting Arbitrator but not later than the 30th day after the
Accounting Arbitrator is instructed to resolve the Tax Disputes, (y) made in
accordance with this Agreement, and (z) final, binding and conclusive on the
parties on the date of delivery of such resolution. Any expenses relating to the
engagement of the Accounting Arbitrator shall be shared equally by the parties.
     Section 8.6 Refunds and Tax Credits.
     (a) The Seller shall be entitled to retain, or the Seller shall be entitled
to receive immediate payment from the relevant Company or the Buyer (if the
Buyer or any of its Affiliates shall be the recipient) of, any refund or credit
attributable to any Taxes for which the Seller is responsible hereunder, plus
any interest received with respect thereto. Such payment shall be net of any Tax
cost to the Buyer or any of its Affiliates attributable to the receipt of such
refund (including interest). In the event that any such Tax refund is
subsequently reduced as a result of any adjustment required by any Governmental
Authority, the Seller shall promptly pay the amount of such reduction to the
Buyer, net of any Tax cost to the Seller or any of its Affiliates attributable
to the receipt of such reduction (including interest).

52



--------------------------------------------------------------------------------



 



     (b) The Buyer and the Seller shall cooperate, and shall cause their
respective Affiliates to cooperate, with respect to claiming any refund or
credit with respect to Taxes referred to in Section 8.6(a). Such cooperation
shall include: providing all relevant information available with respect to any
such claim; filing and diligently pursuing such claim (including by litigation,
if appropriate); paying over to the Seller in accordance with Section 8.6(a),
any amount received by the Buyer or any of its Affiliates with respect to such
claim; provided, that the foregoing shall be done in a manner so as not to
interfere unreasonably with the conduct of the business of the Buyer. The Seller
shall bear the reasonable out-of-pocket expenses of the Buyer in seeking such
refund.
     Section 8.7 Carrybacks. To the extent permitted by law, the Buyer shall
cause each Company to elect to relinquish any carryback of net operating losses,
net capital losses, unused Tax credits and other deductible or creditable Tax
attributes arising in a period beginning after the Closing Date to any
Pre-Closing Period.
     Section 8.8 Transfer Taxes. Notwithstanding any provision of this Agreement
to the contrary, all Transfer Taxes shall be borne 50% by the Buyer and 50% by
the Seller. The Buyer shall file, or shall cause to be filed, to the extent
permitted by applicable law, all Tax Returns as may be required to comply with
the provisions of such Tax Laws relating to Transfer Taxes. The Seller shall
cooperate with the Buyer in connection with all such filings and shall file
those Tax Returns that the Buyer is not permitted to file.
     Section 8.9 Tax Treatment of Indemnity Payments. To the extent permitted by
law, the parties agree to treat any indemnity payment made under this
Article VIII as an adjustment to the Purchase Price for all federal, state,
local and foreign Tax purposes, and the parties agree to, and shall cause their
respective Affiliates to, file their Tax Returns accordingly.
     Section 8.10 Section 338 Elections.
     (a) The Seller and the Buyer shall timely make or shall cause the
appropriate Persons to timely make joint elections (collectively, the
“Section 338(h)(10) Elections”), with respect to the purchase of the stock of
each Company under (i) Section 338(h)(10) of the Code and (ii) any analogous
election with respect to state, local or foreign income Taxes, to the extent
that such election is separately available, in each state, local and foreign
jurisdiction where the Companies (or either of them) currently file income Tax
Returns. The Seller and the Buyer shall report (or shall cause an appropriate
Person to report), in connection with the determination of Taxes, the purchase
of the stock of the Companies pursuant to this Agreement in a manner consistent
with the Section 338(h)(10) Elections.

53



--------------------------------------------------------------------------------



 



     (b) Subject to Section 8.10(c), the Buyer shall be responsible for the
filing of the Forms 8023 (together with any schedules or attachments thereto)
that are required pursuant to Treasury Regulation Section 1.338(h)(10)-1 and for
the preparation and filing of any other forms that are required to be submitted
to any federal, state, county, or other local Governmental Authority in
connection with a Section 338(h)(10) Election (the “Section 338 Forms”). Subject
to Section 6.1(d) and Section 8.10(c), the Seller shall execute, or shall cause
an appropriate Person to execute and deliver to Buyer such Section 338 Forms as
are requested by Buyer to complete properly the Section 338(h)(10) Elections at
least twenty (20) days before the date such Section 338 Forms are required to be
filed; provided, that Buyer shall have delivered to the Seller all the
Section 338 Forms properly completed in accordance with applicable Law no less
than forty five (45) days before the date such Section 338 Forms are required to
be filed.
     (c) As soon as practicable after the Closing Date, but in no event later
than 150 days after the Closing Date, the Buyer shall deliver to the Seller a
written notice setting forth (with reasonable specificity) (i) the Buyer’s good
faith calculation of ADSP and the allocation thereof between the Companies and
among the assets of the Companies in accordance with the principles of the
applicable Treasury Regulations, including but not limited to Treasury
Regulation §1.338-6, and (ii) the Buyer’s good faith allocation of the Purchase
Price and the Transferred Liabilities among the MLLIC Shares, the MLLICNY Shares
and the Transferred Assets (the “Buyer’s Allocation”). Within thirty
(30) Business Days after receipt thereof, the Seller shall deliver to the Buyer
written notice indicating whether the Seller disagrees with the Buyer’s
Allocation. If the Seller agrees with the Buyer’s Allocation or if the Seller
fails to deliver such written notice within such thirty (30) Business Days, the
Buyer’s Allocation shall constitute the agreed-upon allocation (the “Agreed
Allocation”). If the Seller provides timely written notice to the Buyer of any
disagreement with the Buyer’s Allocation, the parties shall negotiate in good
faith to determine the Agreed Allocation. If they do not reach agreement within
30 days after commencing negotiations, the parties shall promptly submit the
items in dispute to the Accounting Arbitrator in accordance with the procedures
set forth in Section 8.5(d). Except as determined to the contrary by the
appropriate Governmental Authority upon an audit of its (or its Affiliates’) Tax
Returns, each of the parties shall file (or cause to be filed) all relevant Tax
Returns consistent with the Agreed Allocation and shall not take (or permit any
Affiliate to take) any position inconsistent with the Agreed Allocation;
provided, however, that (i) the deemed purchase prices of the assets may differ
from the deemed sales prices in order to reflect the Buyer’s transaction costs
not included in the Agreed Allocation, and (ii) the amounts realized on the
deemed sales of assets may differ from the deemed sales prices reflected in the
Agreed Allocation in order to reflect transaction costs that reduce the amounts
realized for federal income Tax purposes.
     (d) Each of the Seller and the Buyer hereby covenant that they will take
all actions necessary to make valid and effective Section 338(h)(10) Elections
in accordance with the terms of this Agreement, and omit from taking any actions
that would cause the Section 338(h)(10) Elections to be invalid or ineffective.

54



--------------------------------------------------------------------------------



 



     Section 8.11 Survival. Notwithstanding anything in this Agreement to the
contrary, the indemnification provisions of this Article VIII shall survive
until the expiration of all applicable statutes of limitations with respect to
the assessment of Tax giving rise to a claim hereunder (giving effect to any
waiver or extension thereof), and any claim for indemnity under this
Article VIII may be made at any time prior to sixty (60) days after the
expiration of such statutes of limitations. Any such claim shall be made by the
Tax Indemnified Party by providing to the Tax Indemnifying Party written notice
thereof.
     Section 8.12 Coordination. Notwithstanding Article V or any other provision
of this Agreement, the Seller and the Buyer shall not have any liability under
this Agreement for or with respect to Taxes of either Company except as
otherwise expressly provided in this Article VIII. For the avoidance of doubt,
any indemnification for Loss that does not encompass Taxes imposed on either
Company arising out of any breach of any representations or warranty contained
in Section 2.18 (Employee Benefit Plans and Related Matters; ERISA) or
Section 2.19(b) or (c) (Tax Matters) shall be provided for in Article V.
     Section 8.13 Effective Date. No provision of this Article VIII (other than
Section 8.2, Section 8.3(a), Section 8.4(a), Section 8.5(a), Section 8.5(b),
Section 8.8, Section 8.10(d) and Section 8.12) shall apply until immediately
after the Closing.
ARTICLE IX
DEFINITIONS
     As used herein, the following terms have the following meanings:
     “Accounting Arbitrator” has the meaning set forth in Section 8.5(d).
     “Actions or Proceedings” means any action, suit, proceeding, arbitration or
Governmental Authority investigation.
     “Actuarial Report” has the meaning set forth in Section 2.11(f).
     “ADSP” has the meaning set forth in Section 8.5(d).
     “Affiliate” means with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Person. The term “control”
includes the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
     “Agreed Allocation” has the meaning set forth in Section 8.10(c).

55



--------------------------------------------------------------------------------



 



     “Agreed Claims” has the meaning set forth in Section 5.6(b)
     “Agreement” has the meaning set forth in the preamble.
     “Ancillary Transaction Agreements” means the Distribution Agreement, the
Bill of Sale and Assignment, the Assumption Agreement, the Trademark License
Agreement and the Transition Services Agreement.
     “Antitrust Division” has the meaning set forth in Section 4.3(a).
     “Applicable Contracts” has the meaning set forth in Section 2.9.
     “Assets” has the meaning set forth in Section 2.10(a).
     “Assumed Contract” has the meaning set forth in Section 2.9.
     “Assumption Agreement” has the meaning set forth in Section 1.1(d)(ii).
     “Balance Sheet Date” has the meaning set forth in Section 2.6(a).
     “Benefit Plans” means any “employee benefit plans,” within the meaning of
section 3(3) of ERISA or any bonus, incentive compensation programs, deferred
compensation programs, pension, retirement, profit-sharing, savings, stock
option or other equity-based arrangements, severance plans or arrangements,
employment agreements or benefits, vacation benefits, insurance (including any
self-insured arrangements), health or medical benefits, employee assistance
program, disability or sick leave benefits, workers’ compensation, supplemental
unemployment benefits, severance benefits and post-employment or retirement
benefits (including compensation, pension, health, medical or life insurance
benefits) or other fringe benefit plan or arrangement, including without
limitation any “employee pension benefit plans” within the meaning of section
3(2) of ERISA, any “employee benefit plans” subject to section 302 of ERISA or
section 412 of the Code or any “multiemployer plans” within the meaning of
section 3(37) of ERISA.
     “Bill of Sale and Assignment” has the meaning set forth in
Section 1.1(d)(i).
     “Business Day” means any day that is not (i) a Saturday, (ii) a Sunday or
(iii) any other day on which commercial banks are authorized or required by Law
to be closed in the City of New York.
     “Buyer” has the meaning set forth in the preamble.
     “Buyer Allocation” has the meaning set forth in Section 8.10(c).
     “Buyer Disclosure Letter” has the meaning set forth in Article III.

56



--------------------------------------------------------------------------------



 



     “Buyer Indemnified Party” has the meaning set forth in Section 5.2(a).
     “Buyer’s Knowledge” means the actual knowledge, without due inquiry, of
Patrick Baird, President and CEO, Darryl Button, CFO and Craig Vermie, General
Counsel.
     “Buyer Material Adverse Effect” means any event, occurrence, fact,
condition, change, development, or effect that (i) would prevent or materially
delay the consummation of the transactions contemplated hereby or by the
Ancillary Transactions Agreements, (ii) would otherwise materially adversely
effect the ability of the Buyer to perform its obligations hereunder and
thereunder and the other transactions contemplated hereby and thereby or (iii)
in connection with Section 6.1(b), would materially adversely affect the
business, assets, properties, liabilities, results of operations or condition
(financial or otherwise) of the Buyer.
     “Buyer Subsidiary Financial Statements” has the meaning set forth in
Section 3.9
     “Buyer Warranty Breach” has the meaning set forth in Section 5.2(b).
     “Closing” has the meaning set forth in Section 1.1(b).
     “Closing Date” has the meaning set forth in Section 1.1(b).
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” has the meaning set forth in the recitals.
     “Company Insurance Policies” has the meaning set forth in Section 2.20(a).
     “Company Material Adverse Effect” means any event, occurrence, fact,
condition, change, development, or effect that (i) has had, or would reasonably
be expected to have, a material adverse effect on the business, assets,
properties, liabilities, results of operations or condition (financial or
otherwise) of the Companies, taken as a whole, (ii) would prevent or materially
delay the consummation of the sale of the Shares or the transactions
contemplated hereby or by the Ancillary Transaction Agreements or (iii) would
otherwise materially adversely effect the ability of the Seller to perform its
obligations hereunder and thereunder and the other transactions contemplated
hereby and thereby; except to the extent that such event, occurrence, fact,
condition, change, development or effect results from (v) changes in economic,
banking, currency, capital markets, regulatory, political or other similar
conditions (including acts of war, declared or undeclared, armed hostilities or
terrorism), financial services, commodities or other market conditions or
prevailing interest rates, provided, this sub-clause (v) shall not apply to the
extent any such material adverse effect is a direct consequence of a Market
Event that disproportionately affects Seller Parent, and its consolidated
Subsidiaries, taken as a

57



--------------------------------------------------------------------------------



 



whole, as compared with similarly situated companies engaged the diversified
financial services industry, (w) changes in or events affecting the insurance
industry, insurance services industry, annuity industry, brokerage industry,
investment advisory industry or asset management industry generally,
(x) compliance by the Seller with the terms and conditions of this Agreement,
(y) any effect arising out of a change in GAAP, SAP or applicable Law or (z) the
announcement of this Agreement and the Ancillary Transaction Agreements or the
consummation of the transactions contemplated hereby and thereby.
     “Confidentiality Agreement” has the meaning set forth in Section 4.1(b).
     “Consolidated Income Taxes” means all federal, state, provincial or local
Income Taxes, domestic or foreign, that are paid on a consolidated, unitary,
combined or similar basis with respect to Tax Returns that include one or more
of the Companies on the one hand, and the Seller Parent or any of its Affiliates
(other than either Company) on the other hand.
     “Contracts” means any contract, agreement, arrangement, instrument,
undertaking, indenture, commitment loan, guarantee, mortgage, note or other
legally binding obligation.
     “Current Premium” has the meaning set forth in Section 4.14(b).
     “Designated Affiliated Employees” means employees of the Seller or any of
the Seller Affiliates designated by the Seller who devote substantially all of
their working efforts to the manufacturing operations of the Companies.
     “Distribution Agreement” has the meaning set forth in the recitals.
     “Environmental Laws” means any and all statutes, laws, regulations and
rules, in each case as in effect on the Closing Date, that have as their
principal purpose the protection of the natural environment or the regulation of
Hazardous Substances.
     “Environmental Permits” means all permits, licenses, approvals,
authorizations or consents required by or issued by any Governmental Authority
under any applicable Environmental Law and includes any and all orders, consent
orders or binding agreements issued or entered into by a Governmental Authority
under any applicable Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Excluded Liabilities” means any liability, including all related fines,
penalties, assessments, settlements and other amounts, resulting from or arising
out of the following items listed in the Seller Disclosure Letter:
Section 2.7(i) items 1, 4(a) and (c), 6, 7, 8, 9, 10; Section 2.15 items 1, 3,
5, 6 and 7; and Section 2.14 item 1.

58



--------------------------------------------------------------------------------



 



     “Existing Insurance” has the meaning set forth in Section 4.14(b).
     “FINRA” means the Financial Industry Regulatory Authority or any
predecessor thereto, including the National Association of Securities Dealers,
Inc.
     “FTC” has the meaning set forth in Section 4.3(a).
     “GAAP” means the U.S. generally accepted accounting principals as in effect
as of the date hereof.
     “GAAP Audited Financial Statements” has the meaning set forth in
Section 2.6(a).
     “GAAP Financial Statements” has the meaning set forth in Section 2.6(a).
     “GAAP Unaudited Financial Statements” has the meaning set forth in
Section 2.6(a).
     “GAAP Unaudited Interim Financial Statements” has the meaning set forth in
Section 2.6(a).
     “Governmental Authority” means any national government, any state or
province or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative authority of
government, including any governmental department, commission, board, bureau,
agency, court or instrumentality, whether domestic or foreign.
     “Hazardous Substances” means all substances or materials regulated as
hazardous, toxic, explosive, dangerous, flammable or radioactive under any
environmental statute, law, regulation or rule including, but not limited to,
(i) petroleum and polychlorinated biphenyls and (ii) in the United States, all
substances defined as Hazardous Substances, Oils, Pollutants or Contaminants in
the National Oil and Hazardous Substances Pollution Contingency Plan, 40 C.F.R.
Section 300.5.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations thereunder.
     “Included Materiality Buyer Representation” means the limitations as to
“materiality” or “Buyer Material Adverse Effect” (x) contained in Section 3.9
and (y) in any representation or warranty contained in this Agreement relating
to the conformity of any financial statement, regulatory filing or other
regulatory disclosure to GAAP, SAP or any legal standard but only to the extent
that GAAP, SAP or such legal standard is qualified by its stated terms by
“materiality,” “material adverse effect” or similar concept of materiality.

59



--------------------------------------------------------------------------------



 



     “Included Materiality Seller Representations” means the limitations as to
“materiality” or “Company Material Adverse Effect” (x) contained in
Section 2.6(a), 2.6(b), 2.8(a)(y) and 2.23, (y) contained in
Section 4.2(a)(viii) and incorporated by reference into Section 2.6(a)(x), and
(z) in any representation or warranty contained in this Agreement relating to
the conformity of any financial statement, regulatory filing or other regulatory
disclosure to GAAP, SAP or any legal standard but only to the extent that GAAP,
SAP or such legal standard is qualified by its stated terms by “materiality,”
“material adverse effect” or similar concept of materiality.
     “Income Taxes” shall mean any federal, state, local or foreign Tax based
upon or measured by net income (but not any gross income Tax and not any
withholding Tax) together with any interest and penalties thereto.
     “Indemnification Notice” has the meaning set forth in Section 5.5(a).
     “Indemnified Party” has the meaning set forth in Section 5.5(a).
     “Indemnifying Party” has the meaning set forth in Section 5.5(a).
     “Insurance Department” means, in any jurisdiction, the Governmental
Authority primarily charged with the regulation of the business of insurance in
such jurisdiction.
     “Insurance Laws” means all applicable statutes, laws, regulations, rules,
directives, orders, decrees, injunctions, agency requirements, licenses or
permits of any Insurance Department regulating the business or products of
insurance.
     “Insurance License” has the meaning set forth in Section 2.11.
     “Intellectual Property” means all intellectual property rights arising from
or in respect of the following, whether protected, created or arising under the
laws of the United States or any foreign jurisdiction: trademarks, service
marks, trade names, trade dress, designs, logos and other indicia of origin
including all goodwill associated with and common law rights related to the
foregoing, domain names, works of authorship, copyrights, software (including
source code, object code, executables, utilities and routines), databases, data,
Internet websites, and registrations and applications to register (including
intent-to-use applications) or renew the registration of any of the foregoing,
patents and patent applications, inventions, processes, methods, techniques,
procedures, designs, formulae, know-how, customer lists, confidential
information, operating manuals, instructions and the tangible embodiments of any
of the foregoing.

60



--------------------------------------------------------------------------------



 



     “Investment Company Act” means the Investment Company Act of 1940, as
amended, together with the rules and regulations thereunder.
     “Law” means federal, state, local or foreign law, rule, regulation,
judgment, injunction or order of any Governmental Authority.
     “Liens” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest or encumbrance in respect of such property or
asset.
     “Life Insurance and Annuity Contract” means any group or individual life
insurance policy or annuity contract or certificate, whether or not registered
under the Securities Act.
     “Losses” means all costs, damages, diminution in value of the Companies
(but in the case of diminution in value only to the extent directly and
proximately arising out of or resulting from an indemnifiable event and not to
exceed $100,000,000 in the aggregate with respect to all indemnifiable events),
disbursements, obligations, penalties, liabilities, assessments, judgments,
losses, injunctions, orders, decrees, rulings, dues, fines, fees, settlements,
deficiencies or awards (including interest, penalty, investigation, reasonable
legal, accounting and other professional fees, and other costs or expenses
incurred in the investigation, collection, prosecution and defense of any
action, suit, proceeding or claim and amounts paid in settlement) imposed upon
or incurred, sustained or suffered by an Indemnified Party; provided, however,
that notwithstanding anything to the contrary in this Agreement, Losses shall
not include (i) lost profits or opportunity costs or consequential, incidental,
special, indirect, exemplary or punitive damages, except to the extent such
consequential, incidental, special, indirect, exemplary or punitive damages (x)
are awarded against any Indemnified Party in a Third Party Claim, or (y) arise
out of or result from any Seller Guarantee; it being understood and agreed that
subject to the $100,000,000 limitation with respect to diminution of value
losses referred to above in this definition of the term “Losses”, a court of
competent jurisdiction shall be permitted to take account of lost profits for
the sole purpose of determining any such diminution of value losses.
     “Market Event” means any event, occurrence, fact, condition, development or
effect that results from any changes in economic, banking, currency, capital
markets, financial services, commodities or other market conditions, or
prevailing interest rates.
     “Merrill Lynch Global Private Client Network” means the retail brokerage
and advisory business of Merrill Lynch & Co., Inc. conducted in the United
States and included within the Merrill Lynch Global Private Client Group (as
such term is used as of the date hereof). For the avoidance of doubt, the
Merrill Lynch Global Private Client Network shall not include (i) any private
equity, hedge fund, merchant banking, asset management, non-strategic principal
or investment business or similar business or activity of the Seller or any
Seller Affiliate, including BlackRock Inc. and its Affiliates or

61



--------------------------------------------------------------------------------



 



any entity affiliated with the Merrill Lynch Global Private Equity or Merrill
Lynch Global Alternative Investment divisions or any successor thereto, or (ii)
any trading, brokerage, lending, investment banking or advisory business or
activity of the Seller or any Seller Affiliate.
     “Milliman” has the meaning set forth in Section 2.11(f).
     “MLLIC” has the meaning set forth in the recitals.
     “MLLIC Shares” has the meaning set forth in the recitals.
     “MLLICNY” has the meaning set forth in the recitals.
     “MLLICNY Shares” has the meaning set forth in the recitals.
     “New Principal Underwriter” has the meaning set forth in Section 4.17.
     “Non-Income Taxes” means Taxes other than Income Taxes.
     “Organizational Documents” means the articles of incorporation, certificate
of incorporation, charter, bylaws, articles of formation, certificate of
formation, regulations, operating agreement, certificate of limited partnership,
partnership agreement, and any other similar documents, instruments or
certificates executed, adopted or filed in connection with the creation,
formation or organization of a Person, including any amendments thereto.
     “Owned Intellectual Property” has the meaning set forth in Section 2.13(b).
     “Permitted Liens” means (i) Liens disclosed in the SAP Financial Statements
or the footnotes thereto or the GAAP Financial Statements or the footnotes
thereto, other than those securing indebtedness, (ii) Liens for Taxes,
assessments and other governmental charges not yet due and payable or, if due,
not delinquent or being contested in good faith by appropriate proceedings,
(iii) mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other
like Liens arising or incurred in the ordinary course of business, (iv) Liens
arising under any Insurance Laws and regulations related to the business of
insurance, (v) Liens related to title retention arrangements arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business or arising from
the unpaid purchase price of personal property acquired in the ordinary course
of business, and (vi) other Liens which would not reasonably be expected,
individually or in the aggregate, to materially interfere with the conduct of
the business of the Companies or materially detract from the value of the
property, asset or right.

62



--------------------------------------------------------------------------------



 



     “Person” means any natural person, firm, limited liability company, general
partnership, limited partnership, joint venture, association, corporation,
trust, Governmental Authority or other entity.
     “Post-Closing Period” means any Tax period ending after the Closing Date
and, with respect to a Tax period that begins before the Closing Date and ends
thereafter, the portion of such Tax period after the Closing Date.
     “Pre-Closing Period” means any Tax period ending on or prior to the Closing
Date and, with respect to a Tax period that begins before the Closing Date and
ends thereafter, the portion of such period through the end of the Closing Date.
     “Producers” has the meaning set forth in Section 2.11(j).
     “Purchase Price” has the meaning set forth in Section 1.1(a).
     “RBC Instructions” means the RBC Instruction of the National Association of
Insurance Commissioners as in effect as of the date hereof.
     “RBC Ratio” means, as of any date of determination, for each of the
Companies, the ratio (expressed as a percentage) that its adjusted capital (as
defined in the RBC Instructions) bears to its authorized control level (as
defined in the RBC Instructions) as of such date, calculated in accordance with
the life insurance risk based capital formula contained in the RBC Instructions.
If such calculation is not made on the basis of data contained in annual
statutory financial statements, premium (as defined in the RBC Instructions) for
the year to date period will be annualized wherever required in such
calculation.
     “Related Party Transaction” has the meaning set forth in Section 2.22(b).
     “Records” means all books, records and original documents that reasonably
pertain to or are used by the Companies or their Affiliates to administer,
reflect, monitor, evidence or record information relating to the business or
conduct of the Companies and all such records and original documents, including
all such records maintained on electronic or magnetic media, or in any
electronic database systems of the Companies, the Seller or any of their
respective Affiliates.
     “Registered Separate Account” means each separate account of either of the
Companies that is registered as an investment company under the Investment
Company Act.
     “Restricted Activity” has the meaning set forth in Section 4.11(a).
     “Restricted Products” has the meaning set forth in Section 4.11(a).

63



--------------------------------------------------------------------------------



 



     “Roszel” has the meaning set forth in Section 4.19(a).
     “Roszel Administrative Services Agreement” has the meaning set forth in
Section 4.19(a).
     “Roszel Investment Management Term Sheet” has the meaning set forth in
Section 4.19(a).
     “SAP” means, with respect to either Company, the statutory accounting
practices which are prescribed or permitted by the Insurance Department in the
state of domicile of such Company.
     “SAP Audited Financial Statements” has the meaning set forth in
Section 2.6(a).
     “SAP Financial Statements” has the meaning set forth in Section 2.6(a).
     “SAP Unaudited Financial Statements” has the meaning set forth in
Section 2.6(a).
     “SAP Unaudited Interim Financial Statements” has the meaning set forth in
Section 2.6(a).
     “Scheduled Liabilities” means any (i) liability, including all related
fines, penalties, assessments, settlements and other amounts, resulting from or
arising out of the following items listed in the Seller Disclosure Letter:
Section 2.7(i) items 5, 11-21; Section 2.11(g) item 2; and Section 2.15 item 8
or (ii) liability arising from the failure of any of the Life Insurance and
Annuity Contracts written on the contract forms identified on Section 9 of the
Seller Disclosure Letter to comply with Section 72 of the Code at or prior to
Closing; provided, that neither the Seller nor the Seller Parent shall in any
way be responsible for any such liabilities that are attributable to any change
in applicable Law occurring after the Closing, to any amendments, modifications
or endorsements of such Life Insurance and Annuity Contracts following the
Closing or to any correspondence or communication with the holders of such Life
Insurance and Annuity Contracts by the Buyer or any of its Affiliates after the
Closing.
     “SEC” means the Securities and Exchange Commission.
     “Section 4.2 Notice” has the meaning set forth in Section 4.2(c).
     “Section 338 Forms” has the meaning set forth in Section 8.10(b).
     “Section 338(h)(10) Election” has the meaning set forth in Section 8.10(a).
     “Securities Act” has the meaning set forth in Section 2.12.
     “Seller” has the meaning set forth in the preamble.

64



--------------------------------------------------------------------------------



 



     “Seller Affiliate” means any Affiliate of the Seller.
     “Seller Benefit Plan” has the meaning set forth in 2.18(b).
     “Seller Disclosure Letter” has the meaning set forth in Article II.
     “Seller Guarantees” means all guarantees, indemnities, and letters of
credit outstanding and other agreements as of the Closing Date issued for the
benefit of the Company or another Person (including the policyholders of the
Company) in connection with the Transferred Business and under which the Seller
or any Seller Affiliate (other than either Company) may bear any responsibility
to make payments, including the Keepwell Agreement, between the Seller and
MLLIC, dated as of June 30, 2003, the Keepwell Agreement, between the Seller and
MLLICNY, dated as of June 30, 2003, and the Contracts listed in Section 10.1 of
the Seller Disclosure Letter.
     “Seller Indemnified Party” has the meaning set forth in Section 5.2(b).
     “Seller’s Knowledge” means the actual knowledge, without due inquiry, of
Deborah J. Adler, John C. Carroll, Joseph E. Justice, Barry G. Skolnick, William
Bridy, Lori Salvo, Paul Michalowski and Stephen Bodurtha.
     “Seller Parent” has the meaning set forth in the preamble.
     “Seller Pre-Closing Practices and Procedures” shall have the meaning as set
forth in Section 5.2(b).
     “Seller Warranty Breach” has the meaning set forth in Section 5.2(a).
     “Separate Account Financial Statements” means the financial statements of
the Registered Separate Accounts.
     “Shares” has the meaning set forth in the recitals.
     “Straddle Return” means any Tax Return (other than any Tax Return relating
to Consolidated Income Taxes) of either Company for a Pre-Closing Period that
includes (but does not end on) the Closing Date.
     “Stub Period Non-Income Taxes” means Non-Income Taxes attributable to the
taxable period (or portion thereof) beginning on the date hereof and ending on
the Closing Date, provided that such term shall not include any additional
Non-Income Taxes, interest or penalties imposed post-Closing with respect to a
Tax Return prepared by the Seller pursuant to Section 8.3(a) or Section 8.3(b).
     “Subsidiary” means with respect to any Person, any other Person (other than
a natural person), whether incorporated or unincorporated, of which at least a
majority of

65



--------------------------------------------------------------------------------



 



the securities or ownership interests having by their terms ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions are directly or indirectly owned or controlled by the Person
or by one or more of its respective Subsidiaries or by the Person and any one or
more of its respective Subsidiaries.
     “Tax Allocation Amount” has the meaning set forth in Section 8.2
     “Tax Dispute” has the meaning set forth in Section 8.5(d).
     “Tax Indemnified Party” has the meaning set forth in Section 8.1(e).
     “Tax Indemnifying Party” has the meaning set forth in Section 8.1(e).
     “Tax Matters” has the meaning set forth in Section 8.5(a).
     “Tax Return” means any report, return, statement or other written
information required to be filed with a taxing authority in connection with
Taxes.
     “Tax Sharing Agreement” shall mean all agreements providing for the
allocation of Consolidated Income Taxes among Merrill Lynch and Co. or any of
its Affiliates and either Company.
     “Taxes” means all taxes, including any interest and penalties thereon or
other additions thereto, imposed by any Governmental Authority, including income
or profits taxes, payroll and employee withholding taxes, sales and use taxes,
ad valorem taxes, value added taxes, excise taxes, franchise taxes, gross
receipts taxes, real and personal property taxes, environmental taxes, and
transfer taxes.
     “Third Party Claim” has the meaning set forth in Section 5.5(b).
     “Trademark License Agreement” has the meaning as set forth in the recitals.
     “Transfer Taxes” means all transfer, documentary, sales, use, registration
and other similar Taxes (including all applicable real estate transfer taxes)
incurred in connection with the transfer of the Shares, the Transferred Assets
or the Transferred Liabilities pursuant to this Agreement.
     “Transferred Assets” has the meaning set forth in the recitals.
     “Transferred Business” means (i) all books of business written or assumed
by MLLIC and MLLICNY, (ii) the capabilities of each Company to manufacture
annuity products and maintain closed blocks of insurance and annuity
products,(iii) the Transferred Assets and (iv) the Transferred Liabilities.

66



--------------------------------------------------------------------------------



 



     “Transferred Liabilities” has the meaning set forth in the recitals.
     “Transition Services Agreement” has the meaning as set forth in the
recitals.
     “Treasury Regulations” means the regulations of the U.S. Treasury
Department issued pursuant to the Code.
     “Year End Balance Sheet” means with respect to MLLIC or MLLICNY, as the
case may be, the audited balance sheet of such Company as of December 31, 2006,
constituting a portion of the SAP Audited Financial Statements.
ARTICLE X
MISCELLANEOUS
     Section 10.1 Termination and Abandonment.
     (a) General. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time, but not later than the Closing
Date:
          (i)    by mutual written consent of the Buyer and the Seller;
          (ii)    by the Buyer, the Seller Parent or the Seller if an
injunction, restraining order, decree or other action of any Governmental
Authority of competent jurisdiction is issued, enacted, promulgated, enforced or
entered that prohibits the consummation of the transactions contemplated by this
Agreement and such injunction, restraining order, decree or other action is
final and non-appealable; provided, however, that the party seeking to terminate
this Agreement pursuant to this clause (ii) shall have used its commercially
reasonable efforts to have such injunction, order, decree or other action
vacated, denied, annulled, quashed or lifted;
          (iii)    by the Buyer if there has been a violation or breach by the
Seller or the Seller Parent of any covenant, representation or warranty
contained in this Agreement which has prevented or would prevent the
satisfaction of any condition to the obligations of the Buyer set forth in
Section 6.1 or Section 6.2 and such violation or breach has not been waived by
the Buyer and has not been, or cannot be, cured by the Seller Parent, the Seller
or any Seller Affiliate within thirty (30) days after written notice thereof
from the Buyer;
          (iv)    by the Seller Parent or the Seller if there has been a
violation or breach by the Buyer of any covenant, representation or warranty
contained in this Agreement which has prevented or would prevent the
satisfaction of any condition to the obligations of the Parent or the Seller set
forth in Section 6.1 or Section 6.3 and such violation or breach has not been
waived by the Seller Parent or the Seller and has not been, or cannot be, cured
by the Buyer within thirty (30) days after written notice thereof from the
Seller Parent or the Seller; or

67



--------------------------------------------------------------------------------



 




          (v)    by the Buyer, the Seller Parent or the Seller if the Closing
shall not have been consummated on or before the date nine (9) months from the
date hereof; provided, that if the Closing has not occurred due solely to the
failure of a party to receive a required approval from a Governmental Authority,
the parties agree to extend the foregoing termination date to the date twelve
(12) months from the date hereof; provided, further, that the right to terminate
this Agreement pursuant to this clause (v) shall not be available to any party
whose failure to fulfill or cause to be fulfilled any obligation under this
Agreement has been the primary cause of the failure of the Closing to occur on
or before such date.
     (b) Procedure Upon Termination. In the event of the termination and
abandonment of this Agreement, written notice thereof shall promptly be given to
the other parties hereto and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned without further action by any of the
parties hereto.
     (c) Survival of Certain Provisions. The respective obligations of the
parties hereto pursuant to Section 4.1(b) and this Article X shall survive any
termination of this Agreement in accordance with its terms.
     (d) Effect of Termination. In the event of a termination of this Agreement
pursuant to Section 10.1(a), no party shall have any liability or obligation to
the other party, except (i) in connection with a breach of this Agreement
occurring prior to such termination (for the avoidance of doubt, any breach of
this Agreement prior to such termination shall survive such termination), (ii)
as provided in Section 10.1(c) and (iii) from any act of fraud or intentional
misrepresentation.
     Section 10.2 Expenses. Except as otherwise provided in this Agreement, each
party shall each bear its own costs and expenses incurred in connection with
this Agreement and the Ancillary Transaction Agreements and the transactions
contemplated hereby and thereby. If the parties hereto jointly engage Milliman
in connection with the purchase price adjustment calculations pursuant to
Exhibits D-1 or D-2 of this Agreement, any costs and expenses incurred in
connection with Milliman’s services shall be borne equally by the parties.
     Section 10.3 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be given by personal delivery or sending by an overnight
courier service, proof of delivery requested, to the following addresses:

68



--------------------------------------------------------------------------------



 



          (a)   if to the Seller, to it at:
 
            Merrill Lynch Insurance Group, Inc.     1700 Merrill Lynch Drive    
3rd Floor     Pennington, NJ 08534
 
  Attention:   Barry G. Skolnick, Esq., Senior Vice President and
 
      General Counsel
 
        with copies to (which shall not constitute notice):
 
            Merrill Lynch & Co., Inc.     4 World Financial Center     New York,
New York 10080
 
  Attention:   Todd Myers, Head of Business Development,
 
      Global Private Client
 
            Merrill Lynch & Co., Inc.     4 World Financial Center     New York,
New York 10080
 
  Attention:   Frank J. Marinaro, Esq., First Vice President,
 
      Strategic M&A and Global Private Equity Counsel
 
            Debevoise & Plimpton LLP     919 Third Avenue     New York, New York
10022
 
  Attention:   Stephen R. Hertz, Esq. and Nicholas F. Potter, Esq.
 
        (b)   if to the Seller Parent, to it at:
 
            Merrill Lynch & Co., Inc.     4 World Financial Center     New York,
New York 10080
 
  Attention:   Todd Myers, Head of Business Development,
 
      Global Private Client
 
            Merrill Lynch & Co., Inc.     4 World Financial Center     New York,
New York 10080
 
  Attention:   Frank J. Marinaro, Esq., First Vice President,
 
      Strategic M&A and Global Private Equity Counsel

69



--------------------------------------------------------------------------------



 



         
 
        with copies to (which shall not constitute notice):
 
            Debevoise & Plimpton LLP     919 Third Avenue     New York, New York
10022
 
  Attention:   Stephen R. Hertz, Esq. and Nicholas F. Potter, Esq.
 
        (c)   if to the Buyer, to it at:
 
            AEGON USA, Inc.     4333 Edgewood Road NE     Cedar Rapids, Iowa
52499
 
  Attention:   Craig Vermie, Esq.,
 
      Senior Vice President and General Counsel
 
        with a copy to (which shall not constitute notice):
 
            Aegon USA, Inc.     4333 Edgewood Road NE     Cedar Rapids, Iowa
52499
 
  Attention:   James A. Beardsworth,
 
      Senior Vice President — Business Development
 
            LeBoeuf, Lamb, Greene & MacRae LLP     125 West 55th Street     New
York, NY 10019
 
  Attention:   John M. Schwolsky, Esq.
 
      Paul P. Chen, Esq.

or to such other Person or address as a party shall specify by notice in writing
to the other parties. All such notices, requests, demands, waivers and
communications shall be deemed to have been given on the date of personal
receipt or proven delivery.
     Section 10.4 Entire Agreement. This Agreement (including the Seller
Disclosure Letter, the Buyer Disclosure Letter and exhibits hereto) and the
Confidentiality Agreement constitute the entire agreement among the parties
hereto and supersede all prior agreements and understandings, oral and written,
between or among the parties hereto with respect to the subject matter hereof.
     Section 10.5 No Third Party Beneficiaries. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and assigns, and nothing in this Agreement, express or implied, is
intended to confer on any Person other than the parties hereto, or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement other than Section 4.15, which
are intended to be for the benefit of the applicable Seller Affiliates, and
Article V which is intended to be for the benefit of the Buyer Indemnified
Parties and the Seller Indemnified Parties and may be enforced by such Persons.

70



--------------------------------------------------------------------------------



 



     Section 10.6 Assignability. Neither this Agreement nor any of the rights,
interests or obligations of any party shall be assigned (except by operation of
law), in whole or in part, by any of the parties hereto without the prior
written consent of the other parties hereto, and any such assignment that is not
consented to shall be null and void; provided, however, that the Seller will not
unreasonably withhold its consent to any such assignment by the Buyer to any
direct or indirect wholly-owned Subsidiary of the Buyer or AEGON NV; provided,
that notwithstanding any such assignment, the Buyer shall remain liable to
perform all of its obligations hereunder, including the obligations to pay the
full amount of the Purchase Price; provided, further, that no such assignment
shall be permitted if it shall result in any amount payable to the Seller
pursuant to this Agreement being subject to withholding Tax.
     Section 10.7 Amendment and Modification; Waiver. Subject to applicable Law,
this Agreement may be amended, modified or supplemented only by a written
instrument authorized and executed on behalf of each of the parties hereto. No
waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and executed by the party so waiving. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other or subsequent breach.
     Section 10.8 Severability. Whenever possible, each provision or portion of
any provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement or the application thereof under certain
circumstances is held to be invalid, illegal or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. Upon such determination that any term
or other provision is invalid, illegal or unenforceable, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
     Section 10.9 Section Headings. The section headings contained in this
Agreement are inserted for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
     Section 10.10 Interpretation. Unless the context requires otherwise, all
words used in this Agreement in the singular number shall extend to and include
the plural, all words in the plural number shall extend to and include the
singular, and all words in any

71



--------------------------------------------------------------------------------



 



gender shall extend to and include all genders. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation” whether or not they are in fact followed by such words or words of
like import. The words “in the ordinary course of business” shall be deemed to
be followed by the phrase “consistent with past practice” whether or not they
are in fact followed by such words or words of like import. When a reference is
made in this Agreement to an Article, Section, Annex, Exhibit, Schedule or
Disclosure Letter, such reference shall be to an Article of, a Section of, or an
Annex, Exhibit, Schedule or Disclosure Letter to, this Agreement unless
otherwise indicated. Disclosure of any item in the Seller Disclosure Letter or
the Buyer Disclosure Letter shall not be deemed an admission that such item
represents a material item, fact, exception of fact, event or circumstance or
that occurrence or non-occurrence of any change or effect related to such item
would result in a Company Material Adverse Effect or a Buyer Material Adverse
Effect, as the case may be. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not modify, expand, define,
or otherwise affect in any way the meaning or interpretation of this Agreement.
References to “$” shall mean United States dollars. The phrases “the date of
this Agreement,” “the date hereof” and terms of similar import, shall be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
words “hereof,” “herein,” “hereby” and other words of similar import refer to
this Agreement as a whole unless otherwise indicated. Whenever the last day for
the exercise of any right or the discharge of any duty under this Agreement
falls on other than a Business Day, the party having such right or duty shall
have until the next Business Day to exercise such right or discharge such duty.
Unless otherwise indicated, the word “day” shall be interpreted as a calendar
day.
     Section 10.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed to be one and the same instrument, it being understood
that the parties need not sign the same counterpart.
     Section 10.12 Facsimile. This Agreement, to the extent signed and delivered
by means of facsimile or other electronic transmission, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding effect as if it were the original signed
version thereof delivered in person. No party hereto shall claim that this
Agreement is invalid, not binding or unenforceable based upon the use of
facsimile or other electronic transmission to deliver a signature, or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of facsimile or other electronic transmission, and each such
party forever waives any such claim or defense.
     Section 10.13 Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
violated or unfulfilled.

72



--------------------------------------------------------------------------------



 



It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent noncompliance with, or breaches or violations of any
provisions of this Agreement by any of the other parties and to enforce
specifically the terms and provisions of this Agreement in any action instituted
in any court of the United States or any state thereof having subject matter
jurisdiction, this being in addition to any other remedy to which any of the
parties may be entitled at law or in equity. In the event that any action is
brought in equity to enforce the provisions of this Agreement, no party will
allege, and each party hereby waives the defense or counterclaim, that there is
an adequate remedy at Law. In addition, each of the parties hereto irrevocably
and unconditionally submits itself to the exclusive jurisdiction of the United
States District Court for the Southern District of New York or, if such court
does not have jurisdiction, the New York State Supreme Court in the Borough of
Manhattan, in the event any dispute arises out of this Agreement or any of the
transactions provided for by this Agreement and agrees that all claims in
respect of the action may be heard and determined in any such court and agrees
not to bring any action arising out of or relating to this Agreement in any
other court. In any action, each of the parties irrevocably and unconditionally
waives and agrees not to assert by way of motion, as a defense or otherwise, any
claims that it is not subject to the jurisdiction of the above court, that such
action is brought in any inconvenient forum or that the venue of such action is
improper. Each of the parties also agrees that any final and nonappealable
judgment against a party in connection with any action shall be conclusive and
binding on such party and that such award or judgment may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment. Without limiting the
foregoing, each party agrees that service of process on such party at the
address provided in Section 10.3 shall be deemed effective service of process on
such party. THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM
AGAINST ANY OTHER PARTY HERETO IN ANY MATTERS ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT.
     Section 10.14 Release of Section 5.2(b)(iv). If the Buyer sells either
Company at any time after the Closing, the Buyer shall have the right to ask the
Seller to release it from its indemnification obligation under
Section 5.2(b)(iv) in consideration of the provision of an identical guarantee
from the buyer of any such Company. The Seller will consider any such request in
good faith with due consideration of all appropriate factors, including the
relative creditworthiness of any such buyer compared to the Buyer.
     Section 10.15 Governing Law. This Agreement shall be governed by the laws
of the State of New York, without giving effect to its principles or rules of
conflict of laws to the extent such principles or rules are not mandatorily
applicable by statute and would require or permit the application of the laws of
another jurisdiction.

73



--------------------------------------------------------------------------------



 



     Section 10.16 FIRPTA. The Buyer shall not withhold any amounts pursuant to
Section 1445 of the Code provided that the Seller delivers to the Buyer at the
Closing a certificate complying with the Code and the Treasury Regulations, duly
executed and acknowledged, certifying that the shares are not U.S. real property
interests.

74



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

            AEGON USA, INC.
      By:   /s/ James A. Beardsworth       Name:   James A. Beardsworth      
Title:   Senior Vice President    

            MERRILL LYNCH INSURANCE GROUP, INC.
      By:   /s/ Deborah J. Adler       Name:   Deborah J. Adler       Title:  
Chairman, President, CEO and Chief Actuary    

            MERRILL LYNCH & CO., INC.
      By:   /s/ Robert J. McCann       Name:   Robert J. McCann        Title:  
Executive Vice President and President, Global Private Client Group     

 